Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 1 of 73 PageID
                                                                       Filed:#:  20 4:12 PM
                                                                              6/14/2019
                                       72D01-1906-PL-000030                                                           Clerk
                                             Scott Superior Court                                     Scott County, Indiana




   STATE OF INDIANA
                                                   SS:     IN THE SCOTT SUPERIOR COURT
   COUNTY OF SCOTT




   CITY OF AUSTIN

          Plaintiff                                        CAUSE NO. 72DOX-1906-PL-

          vs.

  PURDUE PHARMA L.P.;
  PCTR.DUE PHAR.MA, INC.;
  THE PURDUE FREDERICK
  COMPANY, INC.; ENDO HEALTH
  SOLUTIONS INC.; ENDO
  PIIARMACEUTICALS, INC.;
  SAMANTHA BEAVER; I~EV1N L. FOSTER;
  BRITTANY BERT~.SHIRE;
  JESSE BOBB; MICHAEL WHITE; GLENN MICHAEL
  I'IELDS; CLAUDE HOLT, JR.; LLOYD E. McNEAR; AND
  DOES 1 THROUGH 100,
  INCLUSIVE
         Defendants




                                          COMPLAINT
         Plaintiff, THE CITY OF AUSTIN, A POLITICAL SUBDIVISION OF THE STATE OF
  INDIANIA, LOCATED IN SCOTT COUNTY, INDIANA, alleges as follows:

                                 Y.      INTRODUCTION

           1.      Defendants manufacture, market, distribute, divert and sell prescription

   opioids (hereinafter "opioids"), including brand-name drugs like Oxycontin and Percocet,

   and generics like oxycodone and hydroeodone, which are powerful narcotic painkillers,

   Historically, because they were considered too addictive and debilitating for the treatment of

   cluonic pain (like back pain, migraines and aa•thritis), opioids were used only to t~•eat short-

                                                                        EXHIBIT
                                                                    b
                                               Page X of 73         ~
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 2 of 73 PageID #: 21




   term acute pain.


           2.      However, by the late 1990s, and continuing today, Manufacturing Defendants, or

  some of them, began a marlcetilig scheme desigzled to persuade doctors and patients chat opioids

  can and should be used for chronic pain, a far broader group of patiei~.ts much more likely to

  become addicted and suffer other adverse effects from the long-tei7n use of opioids. I~Z

  connection with this scheme Manufactuzing Defendants, or some of them, spent, a~1d continues

  to spend, millions of dollars on promotional activities and materials that falsely deny or

  trivialize the risks of opioids while overstating the benefits of using them for clv~oxaic pain. As to

  the xisks, Manufacturiz~zg Defendants, oi• some of them, falsely and misleadingly, and contraxy to

  the language of their drugs' labels: (1) downplayed the serious risl{ of addiction; (2) promoted

  the concept of "pseudoaddict~on" and thus advocated that the signs of addiction should be

  treated with more opioids; (3) exaggerated the effectiveness of screening tools in preventing

  addiction; (4) clauned that opioid dependence and withcl~awal are easily managed; (5) denied

  the risks of higher opioid dosages; and (6) exaggerated t11e effectiveness of "abuse-deterrent"

  opioid formulations to prevenC abuse and addiction. Couvet~sely, Maizufacturing Defendants, or

  some olthem, also falsely touted the benefits of long-teen opioid use, including the supposed

  aUility of opioids to improve function and quality of life, even though there was no "good

  evidence" to support Manufachuing Defendants' claims.

           3.      Manufacturing Defendants, or soiree of them, disseminated these common

   messages to xeverse the popular and medical understanding of opioids. They disseminated

   these messages directly, through their sales representatives, and in speaker groups led by

   physicians PURDUE and ENDO recruited for thee• suppoz-t of Manttfac~iring Defendants'

   marketing messages. Box owing a page fiom Big Tobacco's playboolc, PURDUF and




                                               Page 2 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 3 of 73 PageID #: 22




   ENDO also worked through third parties they cont~•olled by: (a) fitnding, assisting,

   encouraging, and directing doctors, lalown as "lcey opinion leaders" ("ICOLs") and (b)

   funding, assisting, directing, and encoux•aging seemingly neutral and czedible professional

   societies and patient advocacy groups (refei7ed to hereinafter as "Front: Groups").

   Manufacturing Defendants PUItDUE and ENDO then worked together with those KOLs

   and Front Groups to taint the sources that doctors and patients relied on for ostensibly

   "neutral" guidance, such as t~eatYnent guidelines, Continuing Medical Education ("CME")

   progxams, medical conferences and seminars, and scientific articles. Thus, working

   individually and collectively, and tluough these Front Groups and T~OLs,Manufacturing

   Defendants PURDUE and ENDO persuaded doctors and patients that what they lead Long known

   —that opioids are addictive drugs, unsafe in most circumstances for long-term use —was unhue, and

   quite the opposite, that the compassionate treatment of pain regaiired opioids.

           4.      Manufacturing Defendants, or some o£ them, lrnew that its misrepresentations

   of the risks and benefits of opioids were not suppoy-ted by or were directly contrary to the

   scientific evidence. Indeed, the falsity of such misrepresentations has been confil7ned by the

   U.S. Food and Diug Administration ("FDA") and the Centers for Disease Control and

   Prevention ("CDC"), including by the CDC in its Cnczdelznefor° Prescribing Opioicls for

   Chronic Pain, issued in 2016 and approved by the FDA ("2016 CDC Guideline"). Opioid

   manufachirers, including Manufacturing Defendants ENDO Phai7nacetiticals, Inc, and

   PURDUE Pharma L.P., have also entered into settlements agreements with public entities that

   prohibit them from malting many of the misrepresentations identified in this Complaint in

   other jurisdictions, Yet even now, each Manufacturing Defendant, or some of them, continues

   to misrepresent the risks and benefits of long-term opioid use in Indiana and continues to fail

   to cozYect its past misrepresentations.



                                                Page 3 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 4 of 73 PageID #: 23




           5.       Manufachuing Defendants, PARDUE and ENDO also foiined a continuing

   opioid marketing enterprise in violation of the Indiana Deceptive Consumer Sales Act,

   1.C.24-5-0.5 et seq, (DCAS),          for tl~e purpose of Falsely and illegally pronnoting the

   widespread rise of opioids for cluonic pain.

           6.         Manufacturing Defenda~its' efforts were wildly successful. Opioids are

   now ~11e most~xes~badclass of drugs; they generated $11 billion in revenue for drug companies iz~.

   2014 alone. I~l an opeli lettex to the nation's physicians in August 2016, the their-U.S. Surgeon

   General expressly connected this "tugent health crisis" to "heavy marketing of opioids to doctors . . .

   [m]any of [whom] were even taught —incorrectly —that opioids are not addictive when presczibed for

   legitimate pain." This epidemic, fiieled by opioids lawfully prescriUed by doctoz s, has resulted

   in a flood of prescription opioids available for illicit use or sale (the supply), and a population

   of patients physically and psychologically dependent on them (the demand). And when those

   patients can no longer afford or legitiiliately obtain opioids, they often tut~n to the street to buy

   prescription opioids or even heroin, the illegal street sales being supplied and supported by

   the illegal diversion of opioids by Pharnnacy Defendants and tlae Dealer Defendants. In

   SCOTT COUNTY AND THE CITY OF AUSTIN this epidemic was fiont and cenfier, for

   example:

                  A. It is hardly necessary to say now that the United States is awash in opioids and
                     engulfed in a public health crisis the likes of which have been seenbefore.
                     SCOTT COUNTY AND THE CITY OF AUSTIN is at the forefront of this
                     crisis. For example: By 2012, in Indiana alone, 106 prescriptions for opioids were
                     w~'ztten for every 100 people in the state, MacKie said, adding that as a pain-
                     znanagement specialist, he began to see by 2008 that "we were clearly going down
                     the wrong path,"
                     Studies axe showing no evidence that opioids present along-term benefit to cl~►ronic
                     pain and, in fact, can actually impact the body's ability to Beal after an injury.

                      "The zeal tragedy of this is, if [patients] were never started on opiates, four years later
                      they were four times snore likely to have recovered fiom their injury," MacKie said.



                                                  Page 4 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 5 of 73 PageID #: 24




                 But in the United States, more than 12,000 people leave died fioin opioid overdose
                 every year for the last tlu•ee years — 33,000 died in 2016 alone, MacKie said. "So,
                 opioid addiction has killed more people in the past three years than [the member of
                 Americans] killed during the Vietnam War."Studies show that the more pills given
                 per prescription (and the higher the dosage per pill) will increase not only the risk of
                 lddiction, now refen•ed to as substance abuse disorder, but also increases the risk of
                 death from overdose.

                 Studies show that those prescribed 1-36 pills at a time were 15 tines moxe likely to
                 develop a substance abuse disorder. Those prescribed 30-120 pills at a time were
                 nearly 30 times more likely; those prescribed 7nora than 120 pills at a time were 122
                 times more likely to become addicted.
                 And the problem goes beyond those who are legally prescribed these drugs. About 68
                 percent of people 12 and older who abuse opioids obtained them for free fiom a
                 fi~iend or relative who had a prescl7ption; an additional 11 percent had stolen tYze pills
                 from friends or family.

                 Addiction to prescribed opiates also can lead to the abuse of illicit drugs. According
                 to a Johns Hopltins study, one in 15 people who take opioids illicitly will try heroin
                 within 10 years, he said.
                 (Emphasis Supplied, See: Madison Courier June 24, 2017)

             B. ...rnttltigenerational d~•ccg zrse he ivas describing fvas iaot rctacor~tsnon in their town,
                Aaistrn, zn soaithern .Indi~cna. It's a tizzy place, covering just trvo afid a half squat~e
                rritCes of the sliver• of Canrf that cotrcprises SCOTT COUNTY: Art incredible
                p~~opoj~tion of zts 4,Y00 poprrl~tion — irp to ran estimated S00 people —are shooting
                rtp. Tt was here, starting in December 2014, that the single largest HN outbreak in
                US history took place. Austin went fi~oin having no more than tluee cases per year to
                180 in 2015, a prevalence rate close to that seen in sub-Saharan Africa.
                Today, the estimated median household income in Austin is $33,000, about $15,000
                less than that for Indiana. The average home is valued at $78,000, the US median in
                2010 being $210,000, About 8.3% of Austin residents are uziennployed, compared
                with a US average of 5%. An estimated 34% of working people in Austin hold
                manufacturing jobs and just 7% have a college degree. In 2013, about 25% of Austin
                residents were living in poverty,
                Widespread pill abuse can be t~•aced back to the 1990s. Will Cooke, a physician wlio
                opened his practice in Austin in 2004, claims he bas patients who have alleged pills
                were available at a local bar, even to teenagers. The moment he started seeing
                patients, they were asking for opiates and bei~zodiazepines, the ixanquilizers more
                commonly known as Valium and Xanax. As Cooke sees it, Austin's substance abuse
                problem is the legacy of decades of challenges. "As far back as people that I've
                talked to can remember," he said, "it's always been a struggle in survival mode."
                Adams told me the problem was exacerbated by physicians themselves. Many opioid
                prescriptions start out as legitimate treatments for pain.

                Most doctors are untrained in pain inanageinent and yet patient satisfaction scores for
                physicians, maintained by the Centers for Medicare and Medicaid Services, are




                                            Page 5 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 6 of 73 PageID #: 25




                           directly determined by patients' assessment of how we11 their pain was iz~anaged,
                           That score has consequences: a low one leads to a dec~•ease in pay. "We have an
                           environment where doctors and hospitals feel compelled to continue to prescribe
                           opioids based on their bottom line," said Adanns. "We still haven't accepted that
                           oveiprescribing is apart of the pzoblem to the degree that X think it clearly is." In
                           addition, addiction t~~eatment services have been laclring. In the entire state of
                           Indiana, there are two or tluee psychiatrists specializing in addiction. "We've
                           underfunded mental health and substance abuse fox decades," Adams said.

                           All of what has happened since the late 1980s is potentially part of Austin's
                           syndeinic: the sudden unemployment, the desertion of the young, the fall in rent
                           prices, the rise of the itinerant population, the decline of infrashucture, the over
                           prescription of pain pills, the lack of assistance. By the late 1990s and early 2000s, it
                           seems, the town itself had become sick, tlZe result of various forms of `structural
                           violence' — a tern int~•oduced by Harvard physician and anthropologist Paul Fannez•
                           to descixbe harmful social fiameworks —along with historical, behavioral and
                           political risk factors.
                           The picture that emerges from this is one of a disease with many causes, including
                           place of birth. An estinsated 2.6% ofAnie~•zcans have injected drugs, cm~apm~ed to
                           rcp to Y2% ofAr~stin.
                           (Emphasis Supplied, See: lil~~~://~li~,~;.~nm/~Ui(i/~ni~;fin-inclian~i-l7iv)

                      C.

                             Cumulative HIV Infections d(agnosed,
                     Scott County, Indiana through June 14, 2015 (n=170)

             180                                                       Public health
                                                                       emergency
             160                                               Federal declared
                                                               support
          ~ 140
                                                             requested
                                                                                  MMWRand
          g 1zo
          v                                                                       HANlssued Ovar28,00
                                                    Local lncldent
          ~ 100                                                                             cumuletive
                                                       command                  Syringe     syringes
          '~ 80                                       established               exchange
                                            Cluster                                         dispensed
                                                                                started
          E 60          Initial
          u 40
                        diagnosis
                                                                               L    Local HIV
                                                                                    clinic
               20                                                       staff&      opened


                ryoyh       ~otiA       ryoyh      ~pyh      ry~tih        ~~~`o       ryQ.~y       ry0.y0

          'rteo"~~      ti0~~       ,ylac       'ytc      1~a~        ,~'PQ~       1'~a~           oc
                                                                                                ,~'1




                     D. Iirdiana ranks 9°i out of SO states in 20.22. The ~tu~~tber ofpai~2lcillers (opiods) per
                        100 people fvrrs 96-143. SCOTT COUNTY /zed the wo~~st health statusfor years
                        preceding the opioide e~idetnic, so it 3vas ~:o surprise that opiod z~zjectio~z ~•esulted
                        iii tlae f~apid a~td rt~tclieciced spread ofHIY.
                        (Emphasis Supplied, See:
                        hops:/www,inphilantlu opy.org/sites/defauldfiles/Richard%20M.%20Faubanlcs%200
                        prod%20Report%202016.pdfl

                     E. Ii:side A Small Br~icic Hoccse At The Hea~•t Of Indiana's Opioid Crisis



                                                                           Page 6 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 7 of 73 PageID #: 26




                 Austin, ra to~v~a of aGoz~t 5,000 people became laorue to one of the bzggest outGrealcs
                 in decades, with rnof~e tha~1140 diagnosed cases. At tl:e soot of the outbreak was cc
                 poweffid prescriptio~t painlciller called Opa~trr. Sfcorting the drecg instead of tulczng
                 it Gy mouth rrcea~tt avoidirtg the pill's three release, givzng a r~se~• all the effects of
                 the rlt~c~g at once. In 2012, the company that makes Opalia changed the formula of the
                 drug to prevent people fiom snorting it. The company made the pills hard to cilish,
                 but at this point, many people were already addicted.

                 "Tlze only way you could really do the»i is inject the~~i, because ifyort actually
                 sfvallow tliern, it really don't do nothrrig," he says. Jeff snys they've figr~f ed out how
                 to c00% the refornurlated versznn of Opa~za so it care be injected...
                 When Opana pills are swallowed, they release then painitilling ingredient over 12
                 hours. If the pills were crushed and snorted, though, the drug was released in a single
                 dose.
                 But the drug's manufacturer, ENDO Pharmaceuticals, reformulated Opana in 2012.
                 The new pills featured a coating that was intended to make them more difficult to
                 abuse by crushing them into powder or dissolving them...

                 For its part, ENDO has said that its decision to reformulate Opana was a well-
                 intended attempt to prevent abuse, As the company told the Food and Dntg
                 Adrninisixation in 2012, ENDO reformulated the drug "to provide a czush-resistant
                 product, equally as effective as Opana ER, which would discourage abuse, misuse
                 and diversion." ENDO declined repeated requests from NPR for an interview.

                According to starry data, as fvell as i~ttef~views with Indzarir~ residents addicted to
                Opt~n~, the f~eforrrtc~lation effectively deterred tx~zny people fror~: snortzng the drag.
                Btct the change also led tt sigttifieant ric~~~aGet~ ofpeople to rtbuse the rlf~ug by
                injectiorz. Wlie~i needles are shared, tJze injectdon route can transtnitHXV, hepatitis
                C or other infections.

                And interviews with experts, court filings, documents from the FDA, as well as
                ENDO's own statements, suggest the company's decision to refoi~nulate Opana was
                also motivated in large part by financial interests.So why did ENDO P1larmaceuticals
                reformulate the drug in the first place. The answer involves both public health
                concerns and business considerations.ENDO Pharmaceuticals released Opana in
                2006. Taken orally, Opana is about twice as powerful as OxyContin, and the
                company says it is "indicated for the management of pain severe enough to require
                daily, around-the-clock, long-tei7n opioid heatcnent."

                Soon at~erward, though, communities around the country began reporting abuse of
                Opana and even overdose deaths.ENDO said those concerns over public health and
                abuse were key motivations to reformulate the dnig. Opana also was a major
                moneymaker for the company.

                In 2011, for example, Opana generated $384 million in net sales for ENDO,
                accounting fox 14 percent of the company's total revenue that year. But the company
                also faced the tlueat of generic competition. So ENDO developed a strategy that
                would block its competitors and maintain Opana's share of the market. The company
                reformulated the di~tg, this time with feahu•es designed to prevent abuse, a move that
                could potentially protect ENDO at a trine it faced the loss of patent protection.




                                           Page 7 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 8 of 73 PageID #: 27




                The FDA approved ENDO's reformulated Opana, and in 2012 the company began
                replacing the old versions of Opana on phai~rnacy shelves, In August of that year,
                ENDO tools another step. The company filed a petition with the FDA, arguing that it
                had removed the old, crushable version of Opana from the market "for reasons of
                safety or effectiveness." It also asked the agency to "refuse to approve" and "suspend
                and withdraw the approval" of generic, axoncnish-zesistant versions of Opana.

                If the FDA agxeed with ENDO, the agency would effectively eliminate the company's
                generic competition. "We see tlus again and again in the pharmaceutical industry,"
                says Dr. Anna Lemblce, an assistant professor of psychiatry at Stanford University
                Medical Center. "They come up with some new fancy formulation of basically the
                same old d~~ig ... ai d theiz that way they have a new drag that they can charge a lot of
                money for."
                For example, iii 2010, PURDUE Pharma reformulated its popular opioid painkiller
                OxyContin to rnalce the drug crush-resistant. The FDA later determined that the
                reformulated version of OxyContin was significantly safer and that "the bezie~ts of
                original OxyContin no longer outweigh its risks."The agency then blocked generic,
                noncrush-resistant versions of OxyContin. Dr. Andrew Kolodny, executive director of
                Physicians fox Responsible Opioid Prescribing and a prominent critic of the drug
                industry, says this type of decision "is worth billions to a phas7naceutical company."In
                2012, while ENDO's petztion was pending RDA's decision, the company filed a
                lawsuit in U.S. District Cotu-t foz• the Distz~ict of Columbia to connpel the agency to
                speedup the review.ENDO's lawyers predicted a "spike of misuse and abuse" i£
                generic —and noncrush-resistant —versions of Opana hit tl~e market.

                "With the reformulation, snorting appears to be much, much lower, whereas injection
                appears to be the more prefei~ed route," Theresa Cassidy, the study's lead author, told
                NPR in a phone interview. Still, Cassidy, a vice president of analytics at a company
                called Inflexxion, wazx~s that it's not possible to draw a causallink between the
                reformulation and injection abuse based simply on these data. (Inflexxion is paid by
                pharmaceutical companies, including ENDO, to conduct research into drug abuse
                patteiYis but says it maintains independence.)
                A separate study also looked at abuse data before and after Opana's reformulation.
                Though the sample size wassmall, the study found "a trend toward increases in TV
                [intravenous] use after the refoi~nulation."

                Bacic iii Attstiir, Lid., ZocaC, state a~zdfederal lr~w e~zforce~~teiit Izave strrtggled to
                elit~:inate Opana front the tnwrt's illegal-drrcg ~naf~lret.A f•ece~tt drisg bust helped
                reduce the are:oz~nt of Opa~ia availaGle o~: the streetl3ut drug users t/ief~e still
                describe Opana as the most desi~•able dricg arvruzd.

                A single Opaila pill, they say, now cosfis about $200, up from around $14Q when we
                started repotting this story.

                 (Emphasis Supplied, See: hil.p_//~v~v~v,i~~.u~';r/~cc~ian`/li_~.illl~_.
                Sliols/2OI_(~/U3l3I/~Ifi~J52SI Ia~l/rids de_~i-tintaII-briclt_hc~u;_r..••~ti_lltc~lier:irl_-nI=in<Ii,:in..~ti_
                _~~~ivicl c i i~;iti          —                                  -- -

             F. Last spring, the state of UZdiana declared an eix~ergency after a major HN outbreak in
                the small town of Austin. Drug users there were injecting the painkiller Opana and




                                                    Page 8 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 9 of 73 PageID #: 28




                  sharing needles. Still, SCOTT COUNTY, Irzcl., rs the lowest-rc~nlcerl enrrnty in the
                  state for healt/t or~tco~~:es.

                  (Emphasis Supplied, See:hltp://~~v~v~v.iipr.or~/2016/O5/0~1/~E7678353fi/indisin~~r~~~_u_n,
                  sli_u~;,Ics_Iu_c~nlaiii_hip,_uutbreak-liielecl_I~_clru,t~~buse

              G. ...Less than 10 percent of Austin's xeszdents hold a college degiee. One out of 5
                 residents lives below the poverty level, more than 1.5 times the rate in Indiana. Ding
                 abuse was common. SCOTT COiJNTY had the highest per capita use of OxyContin
                 in the state, Floyd County, No. 2 on the list, had a rate half as high.

                 (Emphasis Supplied, See: IIII~I~•\~4Y1\_lll(IYSI~I'.COf1lISlUi' ~/n~~v~/2O16/O~4/O~/veer-n(ter-
                 hi v-ix~i l>re~il:-ai.i,:i in-sl i l l-~c~mi»un i(y-reexi~~erL/h? 133596/

              H, Febnlazy 25, 2015 : The Indiana State Department of Health announces a quickly-
                 spreading HN outbreak tied to shooting up the painkiller Opana. There are 26
                 confirmed cases and 4 prelixninary cases.
                 March 20, 2015: The HN case count is now 68 — 55 confirmed and 13 preliminary.
                 A public awareness campaign is launched and the state ask for help from the U.S.
                 Centers for Disease Control and Prevention.

                 March 26, 2015: Foi~rner Gov. Mike Pence signs an executive order paving the way
                 for a needle exchange. Exchanges were previously banned in the state.

                 Apri14, 20IS: The needle exchange st~crts icp rat the One-Stop Shop i~z Ar~stin.
                 Cases hit 89, 84 corifirfned artd S prelitiai~zary.

                 May Y, 2015: The case count reaches 145,143 co~a~rmed anrl2 preliminary. The
                 public r~yvareness ca~~:parg~a is exp~cnded to inclrcde messages to trzicic drivers
                 traveling ova I-65 between LvuisviCle anrllndianapoCis.

                 May 5, 2015: Pence signs into law a measure allowing counties to launch needle
                 exchanges if they meet certain criteria and obtain state permission.

                 June 10, 2015: The case count reaches 169 —166 confirmed and 3 preliminary.
                 August 28, 2015: T{ze case coicnt f•eaches 181-177 confirmed and 4 prelinzirzary.
                 The spf~earl of the otctbNealc begins to slofv.

                 December 4, 2015: The case count reaches 184.

                 (Emphasis Supplied, See: help://~.v~v~~v.coiu•ic:r-
                .jc~urn~~l_euin/tif~n~ /ne~~~ti/loc~il/iudianu%?017/i)~4/2U/I~et~lin~;-austii~ ~~tu•t-~~v~~-u~uiiblecl-
                 city_tes~e_cV97%_3S;g4/                                                                             -




                                                Page 9 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 10 of 73 PageID #: 29




          Scofifi Counfiy's apioid cases
          According to the Indiana State           Afterthe start of the county
          DepartmentofHealthrecords;               needieexchangeApr.~015,
          the5cottCou~ty3HlVrates                  rates ofdlagnoseserentually
          startedskyrocketingFeb.2015.             ~egantoleveloff.
           z:s .... . . .. .............. . . . ................. ..................
           .....
           x40........ . . ................ _ ......         ... . . .................
           1T6
           )(tQ....... .. . ......... .......     .............. .. ................. ..
           174. ...                ,,... .         .......,,,.           ...........
           166
           75
           90


           O
                FEB.201S                        F6B.2018                      EB,YOTf
           SOUR[61N,GOY                             GNAPHK BYEMiW MOZAFFAA~@S




           Indiana HIV Outbreak Overview
         Dec. 201x: 3 new HIV diagnoses In Austin IN
          ^ DIS learned 2 had e common•needle sharing partner
           • Contact Tracing -~ 8 addillonal infecUona by January 23
          •~ Only 6 HIV Infeationa had been reported 2004.2013
       ~_: As of Feb. 4, 2016: 189 Individuals diagnosed with HIV
              All Ilnked to Auslln, IN
              Infections were recent and from a single strain of HIV
           •~ 91/<co•1nlecied with Hepalilis C

         Source of intectton: indecilon of the prescrlplion oplold,
         oxymorphone (OpANA ER)
                                                                                  ~.Ga~



                      I.     Health officials say the HN epidemic centered in SCOTT COUNTY was fueled by
                             addicts sharing needles to shoot up Opana. It's a powerful pain killer, prescribed by
                             doctors. "We've restricted the access and the abuse of prescription dnigs," Indiana
                             Attorney General Greg Zoeller said durit~.g a press conference in SCOTT COUNTY
                             Tuesday. He says his office has shut down so-called'pill mills' and gone after doctors
                             who over-prescribe and now a shortage of painkillers is causing a demand for
                             l~zeroin. But local health officials estifl~ate ~~ortghly 85 percent of the people using
                             tl~e needle excl:a~age rn Austin are still addicted to Opa~z~r. "U~itil we turn from
                             six to f~velve aGout the drug proble»t. "We're just struggling everyday to do the best
                             we can with what we have."(officers) Ijrest cmt't see irs n:alcing a big difference or
                             pr~ttirzg a big dentin. it,"Spicer said
                             (Emphasis Supplied, See: htl~~:i/~.v~v~~~~.~~~clrl~.a~m/_;lur i_;U~I'~~1`.i'?S/~x~liu;r~~~~in~~-slill-
                             clru~tc~f-_r.lwi~;e-(<~r-_i<lclirls-in-tiusli_ir_incli,~na

                      IC. Last year, SCOTT COUNTY experienced an HIV outbreak that health officials
                             attributed to sharing drug needles. It is believed users ci~.ished the pill and made it
                             into a liquid forix► before injecting it. Friday's investigation is partly in response to



                                                                               Page 10 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 11 of 73 PageID #: 30




                                   the increase in HIV cases. Typically, SCOTT COUNTYsees aGoart IO cases ofH1V
                                   «nnrrr~lly; in the last X3 months, X88 cases have been repvrterl.
                                   (Emphasis supplied, See: hlt~~://foxSJ.coin/2Q16/02/0:~/deb-local-~i.ithoriti~s^
                                   conduct-c:h~uq-raid-in-scolt~-cn-•in-response-to-hiv-sail«-'I 0-I~cople-in-ct.istody

                         L.




         142 cases of HI'V linked to illegal drugs
         Many cues InScoR Counlyam traced to people Iu~ecling Opana, a prescApllon
         palnkfller similar to heroin and sold In pill form.
                                                             Opana Is a hud pill that
                                        I   }- 1 1.,~ _i
                                        ~ ;-~~
                                                             Is dlUlrul! to crush ind
                                                             dls:olvo for In~cegon
                          ,.          ~~ ~ SwllCannty druguso.Forlhat
                                                             reason, usrrs llnd larder
                         ,'"~-        `'~~ ~-.
                                     ~,~;   ' i              nendlesarnnacossary.

            Oxymorphone                          ~.. -1
                                      'i~•I.~; ,.,'.,~! ,                          ~
           An oplold palnNlller
           wld under names                                To slmv the dsn In HIV, Indlan~ has
           Opana and                                      extended Its emergency needle
           Numorphan                                      eachangc prn9ram In the area.
         SIHti[[S:CltiI1PSIW DF.lASL CON1AIX AlOfM1SNIl0:~SIA1EM i14lWA   WIIIIucfiBR0~I1fMIDIY1l3




                        M. Opiods are not confined by geography. Austin is but a microcosm of the Indiana
                           opiod epidemic With 1152 overdose deaths in 2014, Indiana ranks 15t1i in the nation.
                           The number of deaths from drug overdoses has increased dramatically in the state
                           since 1999, more than 500%. Marion County, less than a hour away from Austin, has
                           the most overdose deaths and non-fatal emergency ~•oom visits due to overdose of any
                           county in the state. The number and rate of Marion County deaths fiom dnig
                           overdose has increased steadily since 2000. •Infants exposed to opioids zn ictero are
                           often boim with Neonatal Abstinence Syndrome (NAS), a condition that eau result in
                           increased irritability, hypertonia (spasticity), tremors, difficulty eating, vomiting,
                           watery stools, seizures and respiratory distress. Nationally, the incidence of NAS rose
                           three-fold between the years 2000 and 2009.

                                In Indiana, 657 infants were born with NAS in 2014. Infants with NAS require long
                                and costly hospital stays after birth. • Diug abuse by parents often has a negative
                                impact on children. In 2013, Indiana saw a 30%increase in the mtmber of children
                                entering the welfare system, primarily because of parental substance abuse. In that
                                same year, the Marion County Juvenile Court saw a sharp increase in the number of
                                children taken from their homes and placed in protective custody due to parental
                                addiction. Cases in which parental rights were terminated grew by 31%.

                                Needle sharing among people vvho inject opioids and heroin can result in
                                t~•ansmission of HN 1nd hepatitis B and C, It is estimated that 50 to 80% of people
                                wlio inject dil~gs will contract one oPthese viruses within eve years of beginning
                                injection drug use. •Additional emergency and public safety personnel are needed to
                                respond to .the increase in overdose calls that have occui7•ed over the past five years.



                                                                                       Page 11 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 12 of 73 PageID #: 31




                     Indianapolis Euce~gency Manageme~zt Services repo~~tetl a lI7% increase in the
                     rar~ntbet~ of calls betivee~t 2011 rcr:d ZOI S. Tlae Ir:dianapolis Met~•opolitan Police
                     Depr~rtr~zent experienced art incf~ease of 306% i~z calls aGout n~s~cotics rlut~ing the
                     saute peYiod. •There leas Geeii an increase i~z I:ospital EmergeHcy Departnaewet
                     (ED) visits f esultingfrom aGc~se of opiozds acid li.e~~oz~~. Iii 2010 alone there were
                     641,940 visits to Indiana EDs due to icon-fatal poisonings (90% of those poisonings
                     were due to drug abuse). Not only do those visits have a dollar amount attached to
                     them, but they also impact the ability of hospitals to deliver timely care.

                    The fi~:aizcial cost to society on a r:atioitr~l Ceve! Itas been estiruated at $55.7 billion:
                    (2007), fvith $25 Gillion attributable to healthcare costs, $25.6 billio~i i~a lost
                    woNlcplace productivity ant $S.1 bzllio~z iit crz»tirial justice costs. Interestingly, of
                    the total, only a nuniscule 0.3%was spent oii researching the problem and only 0.3%
                    was spent on prevention. Drug abuse pttts significant strain on the criminal justice
                    system. The cost nationallyfog• presc~^iption opioid abzrse alone among the przson
                    populatto~z Izas bee~z estimated at $S.1 billion. In Indiana, 53% ofpeople who are
                    incarcerated are diagnosed witlZ a sttbstct~ace use disorder. Ofpeople who return to
                    prison, 75% have a substance abuse disorder. •Drug c~buse~resents workplace
                    safety arad productivity issues. A fast of its kind survey conducted by the National
                    Safety Council and tl~e Indiana Attorney General's office found that 80% of
                    India~ia's employers have observed prescription ding misuse in their employees. The
                    survey also found that 64% of employers perceive prescription drugs to present a
                    bigger problem in the workplace than illegal substances.

                    I)YIIIldItQ YllltliS ~~~~ out of 50 states in 20X2. The nu»iber ofpainlrillers (opiods) per•
                    1DO people wus 96-143. SCOTT COUNTY Itad the fvorst liealtli statusfor yem~s
                    precedi~:g the opioide epideritic, so it ivas i:o surp~~ise that opzod iizjectio~a resulted
                    i~2 the ~•apitl antl unclzec%etl spread of hIHIY.

                     (Emphasis Supplied, See:
                     https://www, inpl~ilanthropy, org/sites/default/files/Richard%20M.%20Fairbanks%20
                     Opiod%20Report%202016.pdfl

                 N. SCOTT COUNTY, Indiana has 21$ individuals with HIV. These numbers based on
                    county size are the worst in the United States. It is comparable to the statistics in
                    Africa. A 2009 epidemiology report prepared by the Indiana University Center
                    for Health Policy shows that the per capita dosage units for SCOTT COUNTX is
                    40.3


                  But even these alaz-ming statistics do riot fully ilhistrate the toll of prescription

   opioid aUuse on patients and their families, as the dramatic increase in opioid prescriptions to

   treat chronic pain has resulted in a popLllation of addicts who seep drugs from doctors. Efforts

   by physicians to reverse course for a chronic pain patient with long term dependence on opioids

   are often thwarted by a secondary criinin.al market well-stocked by a pipeline of drugs that are




                                                 Page 12 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 13 of 73 PageID #: 32




    diverted to supply these patients.

              7.      Prescription opioid abuse has not displaced heroin, but rather triggered a

    resurgence in its itse, imposing additional burdens on agencies that address heroin use and

   addiction. Individuals who are addicted to prescription opioids often transition to heroin (and the

   resulting spread of HN) because it is a less expensive, readily available alternative that provides

   a similar high.


               8.      Chronic pain takes an enormous toll on their health, lives and families. These

   patients deserve both appropriate care and the ability to make decisions based on accurate,

   complete infoi7nation about treatment risks and benefits. But Manufact~iring Defendants' or

   some of their deceptive marketing campaign deprived Indiana patients and their doctors of the

  abilii:y to make informed medical decisions and, instead, caused important, sometimes li£e-ox-

  death decisions to be made Uased not on science, but oi~ hype. Manufacturing Defendants

  deprived patients, their doctors, and health care payors of the chance to exercise informed

  judgment and subjected them to enormous costs and suffering. Manufacturing Defendants'

  conduct has also exacted, and foreseeably so, a financial burden on THE CITY OF AUSTIN,

  which has spent tax dollars on costs directly attributable to the flood of opioids Manufacturing

  Defendants unleashed on the City, including costs for addiction treatment and the treatment of

  babies born addicted to opioids,

         9.         To redress and punish these violations of Iaw, Petitioner seeks damages for the

  amounts paid in connection with the results of opioide abuse, inchiding but not limited to law

  enforcement, addiction treatment costs, end the like. Petitioner also seeks a declaration that

  Manufacturing Defendants' conduct has violated Indiana law, an order requiring Manufacturing

  Defendants to cease their unlawful promotion of opioids and coi7•ect their misrepresentations and




                                               Page 1.3 cif 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 14 of 73 PageID #: 33




   an order requiring Manufacturing Defendants to abate t11e public nuisance they have created and

   knew their actions would create. Petitioner also seeks punitive damages, treble damages, and

   attorneys' fees and costs, in addition to granting any other equitable z~elief authorized by law.

   Manufacturing Defendants' conduct has also exacted, and foreseeably so, a financial burden on

   THE CITY OF AUSTIN. The City budget has been plagued with additional demands for public

   services attributable to the flood of opioids Manufacturing Defendants unleashed on the City,

   including costs fox addiction treatment and the heatm~nt of babies boi~ addicted to opioids.

   Further, damages and equitable relief is sought on behalf of all City citizens who or which have

   sustaained da~aages oz losses as a result o:f opioide abuse.

                                   II.     JURISDICTION AND VENUE

             10.       This CourC leas personal jurisdiction over all Defendants as they conduct

   business in Indiana, puzposefully di~•ect or directed their actions toward Indiana, and/or have the

   requisite minimum contacts with Indiana necessazy to constitutionally permit the CITY OF

   AUSTIN to exercise jurisdiction.

            Venue is proper in Scott County as to all Defendants as they routinely conduct business

   iii CITY OF AUSTIN and that the hai7n and injuries caused by their conduct was visited upon

   CITY OF AUSTIN and its citizens.

            III.       PARTIES

             11.       Plaintiff, CITY OF AUSTIN, INDIANA, A PO LITICAL SUBDNISION

   OF'THE STATE OF INDIANIA is authorized to bring this action pursuant the Laws of the

    State of Indiana, iilcludizlg but not litl~ited to Indiana Code 36-1-3-2.

           12.         The Defendants axe:

             A.       PURDUE PHIIRMA L.P. is a limited partnersU.ip organized under the laws of




                                                Page 14 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 15 of 73 PageID #: 34




    Delaware. PURDUE PHARMA INC. is a New Yorlc corporation with its principal place of

    business in Stamford, Connecticut, and THE PURDUE FREDERICK COMPANY is a

    Delaware corporation with its principal place of business in Stamford, Connecticut

    (collectively, "Manufacturing Defendant" or "PURDUE").

                      PURDUE mamifact~tres, promotes, sells, and distriUutes opioids such as

    OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the

    U.S. and Indiana. OxyContin is PURDUE's best-selling opioid. Since 2009, PURDUE's annual

    sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from

   its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market for

   analgesic drugs (painkillers).

            B.       ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its

   principal place of business in Malvern, Pennsylvania ENDO PHARMACEUTICALS 1NC. is a

   wholly- owned subsidiary of ENDO Health Solutions Inc. and is a Delaware corporation with

   its principal place of business in Malvern, Pennsylvania. (ENDO Health Solutions Inc. and

   ENDO Pharmaceuticals Inc. are collectively refei7•ed to as "Manufacturing Defendant" or

   "ENDO.")

                   ENDO develops, markets, and sells and has sold prescription chugs, including

   the opioids, Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S. and Indiana.

   Opioids made up roughly $403 million of ENDO's overall revenues of $3 billion in 2012.

   Opana ER yielded $1.15 billion iii revenue from 201.0 and 2013, and it accounted for 10% of

   ENDO's total revenue. in 2012. ENDO also manufactures and sells generic opioids such as

   oxycodone, oxymoiphone, hydromorphone, and hydrocodone products in the U.S. and Indiana.

  C.     SAMANTHA BEAVER is a person of the fiill age of majority whose address is 8865




                                            Page XS of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 16 of 73 PageID #: 35




   Chessie Drive, Indianapolis, Indiana. On July21, 2017, the Indiana Board of Phai7nacy, entered

   Findings of Fact and Order revolting this Defendant's pliannacy technician license. The Board

   earlier found that the Defendant posed a clear and present danger to the public health and safety

   if allowed to practice as a phai~nnacy technician. The action of the Board was based on

   Defendant's admission to the diversion fiom her phai7nacy employer of newly 1300 opiod and

   other controlled substance tablets beginning in April, 2016 and ending not later than DecemUer

   31, 2016. ((SEE: Cause Niunber; 2017 IBP 0001, annexed as Exhibit A);

          KEVIN L. FOSTER is a person of the full age of majority whose address is 1015'

   Gallium Drive, Cicero, Indiana. On July21, 2017, the Indiana Board of Phai7nacy, entered its

  Final Order revoking this Defendant's phaat7nacist license by Agreement. The Board found that

  the Defendant posed a clear and present dangez• to the public health and safety if allowed to

  practice as a pharmacist. The action of the Boa~td was based on Defendant's admission to the

  criminal diversion and disn~ibution of Norco, an opioide. (SEE: Cause Number: 2016 IBP 0038,

  annexed as Exhibit B); and

          BRITTANY BERT~.SHIRE is a person of the full age of majority whose address is 115

  18tH Street, Logansport, Indiana. On July 2l , 2017, the Indiana Board of Pharmacy, entered

  Findings of Fact and Oxder revolcizig tllis Defendant's phai7nacy teelmician license. The Board

  earlier found that the Defendant posed a clear and present danger to the public health and safety

  if allowed to practice as a pharmacy technician. The action of the Board was based on

  Defendant's admission that she diverted opioids. As a result of her conduct, she was criminally

  charged izi Cass Superior Court, (SEE: Cause Number: 2017 IBP 000 , annexed as Exhibit C)

  and are collectively refered to Herein as "Pharmacy Defendants

          JESSE BOBB is a person of the full age of majority whose address is 1085 N. Co. Rd.




                                             Page 16 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 17 of 73 PageID #: 36




   800 E., Seymour IN, 47274. On August 1, 2016, a Judgment of Conviction for Dealing in.

   Controlled Dangerous Substances, to wit: Opana ,was entered LN THE SCOTT CIRCUIT

   COURT, CAUSE NO. 72C01-1503-FB-15.

          MICHAEL WHITE is a person of the full age of majority whose address is presently

   unknown. On July 29, 2016, a Judgment of Conviction for Dealing in Controlled Dangerous

   Substances, was entered 1N THE SCOTT CIRCUIT COURT, CAUSE NO: 72C01-1503-FB-13.

          GLENN MICHAEL FIELDS is a person of the fiill age of majority whose address is

   1317 U.S. 31, Apartment 3, Austin, IN, 47102, On June 23, 2015, a Judgment of Conviction for

   Dealing in Controlled Dangerous Substances, to wit: Oxycodone, was entered IN THE SCOTT

   CIRCUIT COURT, CAUSE NO: 7X01=1501-FB-1.

          CLAUDE HOLT, JR. is a person of the age of xnaj oxity whose address is 917 W. York

   Road Lot # 51, Austin, TN, 47102. On July 20, 2015, a Judgment of Conviction for Dealing in

   Controlled Dangerous Substances, to wit: Oxycodone, was entered IN THE SCOTT CIItCUIT

   COURT, CAUSE NO: 7X01-1501-FB-7.

          LLOYD E. McNEAR is a person of the age of majority whose address is 1301 W. Yorlt

   Road, Lot # 106, Austin,lN, 47102. On July 20, 2015, a Judgment of Conviction for Dealing in

   Controlled Dangerous Substances, to wit: Oxycodone, was entered TN THE SCOTT CIRCUIT

   COURT, CAUSE NO: 7X01-1501-FB-7, and are collectively refei7ed to herein as "Dealer

  Defendants".

          By their diversionary, illegal conduct, the Phai7nacy Defendants and the Dealer

   Defendants were able to ensure that there was a readily illegal opioide drug supply available ui

   the State of Indiana and Scott County fiieling and supporting the opioide epidemic, resulting in

   the harm and damages visited upon the Plaintiff as alleged hereinbelow.




                                            Page 17 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 18 of 73 PageID #: 37




   D, DOES 1 THROUGH 1.00, INCLUSNE. CITY OF AUSTIN lacks information sufficient to

   specifically identify the titiie naanes or capacities, whether individual, corporate or otherwise, of

   the Manufacturing Defendants sued herein under the fictitious names DOES 1 thxotigh 100

   inchisive, and they are therefore sued herein pursuant to. CITY OF AUSTIN will amend this

   Complaint to show their true names and capacities if and when they are ascertained. CITY OF

   AUSTIN is infozmed and believes, and on such infoi~nation and belief alleges, that each of the

   Manufacturing Defendants named as a DOE is responsible in some manner for the events and

   occurrences alleged in this Complaint and is liable for the xelief sought herein.



           IV. ~     FACTUAL ALLEGATIONS

            13.      Before the 1990x, generally accepted standards of medical practice dictated

   that opioids should only be used short-tern for acute pain, pain relating to recovery fiom

   surgery, or for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids

   improved patients' ability to overcome pain and function, coupled with evidence of greater pain

   coinplaiiits as patients developed tolerance to opioids over time and the serious risk of addiction

   and other side effects, the use of opioids for chronic pain was discouraged or prohibited. As a

   result, doctors generally did not prescribe opioids for cluonic pain.

           14.       To take advantage of the lucrative market for chronic pain patients,

   Defendant, PIJRDUE and ENDO developed or was the beneficiary, i.e.

   AMERISOURCEBERGEN and MCKESSON, of a well-fiinded marketing scheme based on

   deception. PURDIJ~ and ENDO used both marketing and unbranded advertising disseminated

   by seemingly independent third paz-ties to spread false and deceptive statements about tl~e risks




                                              Page 18 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 19 of 73 PageID #: 38




    and benefits of long-term opioid use —statements that benefited not only themselves and the

    third-panties, such as AMERISOURCEBERGEN and MCI~ESSON, wllo gained legitimacy

    when PURDUE and ENDO repeated those statements. Yet these statements were not only

    unsuppoz-tad by or cont~axy to the scientific evidence, they were also contrary to

    pronouncements by and guidance from the FDA and CDC based on that evidence. They also

   targeted susceptiUle prescribers and vulnerable patient populations.

        A.     Manufacturing Defendants Used Multiple Avenues To
   Disseminate Their False And Deceptive Statements About Opioids.

            15.        Maniifacturirig Defendants, PURDUE and ENDO, spread their false and

   deceptive statements by marketing their branded opioids directly to doctors and patients in

   Indiana. Manufact~uing Defendants, PUR.DUE and ENDO, also deployed seemingly

   ttnbiasedand independent third parties that they controlled to spread their false and deceptive

   statements about the risks and benefits of opioids for the heatment of chronic pain throughout the

   United States.



         1. Manufacturing Defendants, PURDUE and ENDO,
   spread and continue to spread their false and deceptive
   statements through direct marl~eting of their branded opioids.
            16.        Manufacturing Defendants' , PUItDUL and ENDO, direct rnarlceting of

   opioids generally proceeded on two tracks. First, each of these Defendant conducted and

   continues to conduct advertising campaigns touting the purported benefits of their branded

   drugs. For example, the opioide industry spent more than $14 million on medical journal

   advertising of opioids in 2011, nearly triple what they spent in 2001. This amount inchided

   $8.3 million by PURDUE, $4.9 million and $1.1 million byENDO.

           17.      Branded ads deceptively porhayed the benefits of opioids for chronic pain. For



                                                Page 19 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 20 of 73 PageID #: 39




   example, ENDO distributed and made available on its website opana.com a pamphlet

   promoting Opana ER with photographs depicting patients with physically demanding jobs like

   construction woxlcer and chef, misleadingly implying that the drug would provide long-tez•m

   pain-relief and functional unproveznent. PURDITE also ran a serzes of ads, called "Pain

   vignettes," for OxyContin in 2012 in medical jolunals. These ads featured chronic pain patients

   and recommended OxyContin for each. One ad described a "54-year-old writer with

   osteoarthritis of the hands" and implied that OxyContin would help the writer work more

   effectively. ENDO a11d PURDUE agreed. in late 2015 and 2016 to halt these misleading

   representations in New Yorlc, but they play continue to disseminate them in Indiana.

           18.     Second, each Defendant promoted the use of opioids for chronic pain through

   "detailers" —sales representatives who visited individual doctors and medical staff in their

   offices —and s1na11-gzoup speaker programs. Manufact~iring Defendants have not corrected

   this misinfonnation. Instead, each Defendant devoted and continues to devote massive

   resources to direct sales contacts with doctors. In 2014 alone, the opiod industry spent $168

   million on detailingbranded opioids to doctors. This amount is twice as much as was spent on

   detailing in 2000. The amount includes $108 million spent by PURDITE, $10 million by ENDO.

           19.     Industry detailers have been reprimanded for their deceptive promotions. A

   July 2010 "Dear Doctor" letter mandated by the FDA required Actavis to acknowledge to the

   doctors to whom it marketed its pioid drug that "[U]etween June 2009 and February 2010,

   Actavis sales representatives distributed . . .promotional materials that . . .omitted and

   minimized serious risks associated with [Kadian]," including tl~e risk of "[m]isuse, [a]buse,

   and [d]iversion of [o]pioids" and, specifically, the risk that "[o]pioid[s] have the potential for

   being abused and are sought by drug abusers and people with addiction disorders and ax•e




                                              Page 20 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 21 of 73 PageID #: 40




    subject to criminal diversion,"

            20.    Manitfact~tring Defendants, PLTRDUE and ENDO, also identified doctors to

    serve, for payment, on their speakers' bureaus and to attend programs with speakers and meals

    paid for by Manufacturing Defendants, PURDUE and E1~D0. These speaker programs

    pxovided: (1) an incentive for doctors to prescribe a particular opioid (so they might be

   selected to promote the drug); (2) recognition and compensation for the doctors selected as

   speakers; and (3) an oppox-tunity to promote the drug tluough the speaker to his or her peers.

   These speakers give the false impression that they are providing unbiased and medically

   accurate presentations when they are, in fact, presenting a script prepal•ed by Manufactuzing

   Defendants. On information and belief, these presentations conveyed misleading information,

   omitted material information, and failed to correct Manufacturing Defendants', PURDUE anti

   ENDO, prior misrepresentations about the risks and benefits of opioids.

            21.    Manufachuing Defendants, PURDUE and ENDO, detailing to doctors is

   effective. Numerous studies indicate that marketing impacts prescribing habits, with face-to-

   face detailing having the greatest influence. Even without such studies, Manufacturing

   Defendants , PURDUE and ENDO,         j~LlTchase,   manipulate and analyze some of themost

   sophisticated data available in any industry, data available flour IMS Health Holdings, Inc.,

   to track, precisely, the rates of initial prescribing and renewal by individual doctor, which in

   turn allows them to target, tailor, and monitor the impact of their core messages. Thus,

   Manufacturing Defendants, PURDU~ and ENDO, know their detailing to doctors is

   effective an all of which inures to the benefit of others, such as AMERISOURCEBERGEN

   and MCI{ESSON. Manufacturing Defendants PURDUE and ENDO, employed the same

   marketing plans and strategies and deployed the same messages in Indiana as they did




                                             Page 21 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 22 of 73 PageID #: 41




   nationwide. Across the phaixl~aceutical industry, "core message" developnnei~t is funded and

   overseen on a national basis by corporate headquarters. This comprehensive approach

   ensuzes that Manufacturing Defendants', PURDUE and ENDO; messages are accurately

   and consistently delivered across marketing channels —including detailing visits, speaker

   events, and advertising. Mai~ufacttuing Defendants consider this high level of coordination

   and unifoi~nity crucial to successfiilly marketing their ditiigs. In more simplistic terms, the

   overstatement of opiod benefit by one manufacturer or dist~7butor, benefits all.

           22.    Manufacttuiz~g Defendants, such as PURDUE and ENDO, ensure inarlceting

   consistency nationwide thxough national and xegional sales representative training; national

   gaining of local medical liaisons, the company employees who respond to physician inquiries;

   centralized speaker training; single sets of visual aids, speaker slide decks, and sales gaining

   materials; and nationally coordinated advertising. Manufacturing Defendants' sales

   representatives and physician speakers were required to stick to prescribed talking points,

   sales messages, and slide decks, and supervisors rode along with them periodically to both

   check on their performance and compliance.



         2. Manufacturing Defendants, PURDUE and ENDO, used a
   diverse group of seemingly independent thirdparties to spread false
   and deceptive statements about the risks and benefits of opioids.



           23.    Manufacturing Defendants, PURDUE and ENDO, also deceptively marketed

   opioids in Indiana through unbranded advertising — i. e., advertising that promotes opioid use

   generally but does not name a specific opioid. This advertising was ostensibly created and

   disseminated by independent third parties. But liy funding, directing, reviewing, editing, and




                                              Page 22 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 23 of 73 PageID #: 42




    dist~•ibuting this uYibranded advertising, these Manufacturing Defendants controlled the

    deceptive messages disseminated by these third parties and acted in concert with them to

    falsely and misleadingly promote opioids for the treatment of chronic pain. Much as

    Manufachuing Defendants, PURDUE and ENDO, controlled the dishibution of their "core

   messages" via their own detailers and speaker programs, Manufacturing_ Defendants,

   PURDUE and ENDO, siinila~•ly controlled the dishibution of these messages in scientific

   publications, treatment g~.iidelines, CMEs, and medical conferences and seminars. To this

   end, Manufacttuing Defendants, PURDUE and ENDO, used third-party public relations

   fiixns to help control those messages when they originated from third-parties.

            24.    Manufacturing Defendants, PURDUE and ENDO, also marlceted through

   third-party, unbranded advertising to avoid regulatory scnitiny because that advertising is not

   submitted to and typically is not reviewed by the FDA. Manufact~u7ng Defendants al,

   PURI7UE and ENDO, so used third-party, unbranded advertising to give t11e false appearance

   that the deceptive messages came fiom an independent and objective source. Like the tobacco

   companies, Manufacturing Defendants, PURDUE and ENDO, used third parties that they

   funded, directed, and controlled to carry out and conceal their scheme to deceive doctors and

   patients about the risks and benefits of long- tei7n opioid use for chronic pain.

           25,     Manufacturing Defendants', PURDUE and ENDO, deceptive unbranded

   marketing often contradicted what they said in their branded materials reviewed by the FDA.

   For example, ENDO's unbranded advertising cont~~adicted its concurrent, branded advertising

   for Opana ER:


                              Pain: Opioid                          Opana ER
                             Thez•apy                          Advertisement

                               (Uaibrai~ded)                         Branded)



                                               Page 23 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 24 of 73 PageID #: 43




                                                             "All patients treated
                                                     with opioids require careful
                           "People who take          monitoring for signs of abuse
                   opioids as prescribed             and addiction, since use of
                   usually do not become             opioid analgesic products
                   addicted."                        carries tie risk of addiction
                                                     even under appropriate
                                                     medical use."


           a.        Key Opinion Leadez~s ("KOLs")

           26.    Manufacturing Defezldants also spoke through a small circle of doctoxs who,

   upon information and belief, were selected, funded, and elevated by PURDUE and ENDO

   because their public positions suppoi~ed the use of opioids to treat chronic pain. These doctors

   became known as "lcey opinion leaders" or "KOLs."

           27.    PURDUE and ENDO paid KOLs to serve as consultants or on their advisory

   boards and to give talks or present CMEs, and their support helped these KOLs become

   respected industry experts. As they rose to prominence, these KOLs touted the benefits of

   opioids to treat chronic pain, repaying PURDUE and ENDO by advancing their marketing

   goals. ICOLs' professional reputations became dependent on contimiing to promote a pro-

   opioid message, even in activities that were not directly funded by PURDUE and ENDO.

           2$.    KOLs have written, consulted on, edited, and lezxt their naives to books and

   articles, and given speeches and CMEs supportive of chronic opioid therapy. PURDUE and

   ENDO created opportunities for KOLs to participate in research studies PURDUE and ENDO

   suggested or chose and then cited and promoted favorable studies or articles by their KOLs. By

   contrast, PURDUE and ENDO did not support, acknowledge, or disseminate publications of

   doctors unsupportive or critical of cluonic opioid therapy.

           29.    PURDUE and ENDO' KOLs also served on coirunittees that developed




                                             Page 24 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 25 of 73 PageID #: 44




    treatment guidelines that strongly encoltrage the use of opioids to heat chs•onic pain, and on the

    boards of pro-opioid advocacy groups and professional societies that develop, select, and

    present CMEs. PURDUE and ENDO were able to direct and exert control over each of these

   activities tluough their KOLs. The 2016 CDC Guideline recognizes that treatment guidelines

    can "change prescribing practices."

            30.    Pro-opioid doctors are one of the most important avenues that PURDUE and

   UNDO use to spread their false and deceptive statements about the zislcs and benefits of long-

   team opioid use. PURDUE and ENDO know that dootors rely heavily and less critically on

   their peers for guidance, and T~OLs provide the false appearance of unbiased and reliable

   support for chronic opioid therapy. For example, the State of New Yorlc found in its

   settlement vvit~i PURDUE that the PURDUE website In tlae Face ofPccin failed to disclose

   that doctors who provided testimonials on the site were paid by PURDUE and concluded

   that PURDUE 's failure to disclose these financial connections potentially misled consumers

   regarding the objectivity of the testimonials.

            31.    Thus, even though some of PLTRDUE and ENDO' KOLs have recently

   moderated or conceded the lack of evidence for many of the claims they made, those

   admissions did not reverse the effect of the false and deceptive staterneilts that continue to .

   appear nationwide and throughout the State of Indiana in PURDUE and ENDO' own

   inarlceting as well as treatment guidelines, CMEs and other seminars, scientific articles and

   research, and other publications availaUle in paper or online.

           32,    All of these effoz-ts by PURDUE and ENDO fostered a belief in the medical

   community as to the safety and effacey of opiods, alUeit a false belief, increasing the

   medical use of opioids inuring to the financial benefit of all Manufacturing Defendants




                                              Page 25 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 26 of 73 PageID #: 45




   herein.

             33.    PURDUE and ENDO utilized many KOLs, including many of the same ones.

   Two of the most prominent aae described below.

             (1)       Russell Portenoy
             34.    Dr. Russell Portenoy, former Chaizman of the Department of Pain Medicine

   and Palliative Care at Beth Israel Medical Center in New Yorlc, is one example of a KOL

   whom PURDUE and ENDO identified and promoted to further their nnarlceting campaign. Dr.

   Portenoy received research support, consulting fees, and honoraria from Cephalon, ENDO,

   Janssen, and PURDUE (among others), and was a paid consultant to Cephalon and PURDUE.

             35.    Dr. Poz~tenoy was instrumental in opening the door for the z•egular use of

   opioids to teat chxonic fain. He served on the A~nez7can Pain Society ("APS") /American

   Academy of Pain Medicine ("AAPM") Guidelines Committees, which ENDOrsed the use of

   opioids to treat chronic pain, first in 1997 and again in 2009. He was also a member of the

   boazd ofthe

             A.inerican Pain Foundation ("APF"), an advocacy organization almost entirely

   funded by PURDUE and ENDO.

             36.    Dr. Portenoy also made frequent media appearances promoting opioids and

   spreading misrepresentations. He appeared on Good Morning America iii 2010 to discuss the

   use of opioids long-tei7n to treat chronic pain. On this widely-watched pz~ograzn, broadcast in

   Indiana and across the country, D~•. Porlenoy claimed: "Addiction; when treating pain, is

   distinctly uncoxnznon. If a person does not leave a history, a personal history, of substance

   abuse, and does not have a history in the family of substance abuse, and does i~zot have a very major

   psychiaT~'ic disozder, most doctors can feel very assured that that pe~'son is not going to become




                                                 Page 26 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 27 of 73 PageID #: 46




    addicted."1`~

             37.     To his czedit, Dr. Portenoy later admitted that he "gave innumerable lectures iri

    the late 1980s and `90s about addiction that weren't nue." These lect~lres falsely claimed that

    fewer than 1% ofpatients would become addicted to opioids. According to Dr. Portenoy,

    because the primary goal was to "destigmatize" opioids, he and other doctors promoting them

    overstated their benefits and glossed over their iislcs. Dr. Portenoy also conceded that"[d]ata

            about the effectiveness of opioids does not exist.i15 Portenoy candidly stated: "Did Y
    teach about

            pain management, specifically about opioid therapy, in a way that reflects
    misinformation?

             Well, . . , Y guess I did."

             (2)       Lyn1i Webster
             38.    Another KOL, Dz•. Lynn Webster, was the co-foundex and Chief Medical

   Director of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lalce City,

   Utah. Dr.

             Webster was President in 2013 and is a current board member of AAPM, a front group

   that ardently supports cluonic opioid therapy. He is a Senior Editor of Pain Medicine, the same

   journal that published ENDO special advertising supplements touting Opana ER. Dr. Webster

   was the author of numerous CMEs sponsored by ENDO and PURDU~ . At the same time, Dr.

   Webster was receiving significant funding from PURDUE and ENDO (including nearly $2

   million fiom Cephalon).

            39.     During a portion oI' his time as a KOL, Dr. Webster was under investigation for

   oveiprescribing by the U.S. Department of Justice's Di1ig Enforcement Agency, which raided

   his clinic iii 2010. Although the investigation was closed without charges in 2014, more than




                                              Page 27 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 28 of 73 PageID #: 47




    20 of Dr. Webster's former patients at fihe Lifetz•ee Clinic have died of opioid ovezdoses.

              40.   , I~•onically, Dr. Webster created and pzoznoted the O~ioid Rislc Tool, a five

    question, one-minute screening tool relying on patient self xeports that purportedly allows

   doctors to manage the risk that their patients will become addicted to or abuse opioids. The

   claimed ability to pre-sort patients likely to become addicted is an important tool in giving

   doctors confidence to prescribe opioids long-tex-zn, and for this reason, references to

   screening appear in various indusisy-supported guidelines. Versions of Dr. Webster's

   Opioid Risk Tool appear on, or are linked to, websites run by PURDUE and ENDO,

              41.   In 2011, Dr. Webster presented, via webinar, a program sponsored by

   PURDUE titled, Managing Patient's Opioid Use: Balanci~zg th.e Need and the Risls. Dr.

   Webster recozrunended use of risk screening tools, urine testing, and patient agreements as

   away to prevent "overuse of prescriptions" and "overdose deaths." This webinar was

   available to and was intended to reach I~zdiana doctors.

              42.   Dr. Webster also was a leading proponent of the concept of "pseudoaddiction,"

   the notion that addictive behaviors should be seen not as warnings, but as indications of

   undei-treated pain. In Dr. Webster's description, the only way to differentiate the two was to

   increase a patient's dose of opioids. As he and his co-author wrote in a book entitled Avoidz~zg

   Opioid Abuse While M~nczging Paz~i (2007), a Uook that is still available online, when faced

   with signs of abei7•ant behavior, increasing the dose "in r~z7ost cases . . . should be the clinician's

   first response." ENDO distributed this book to docto~•s. Years later, Dr. Webster reversed

   himself,

              aclrnowledging that "[pseudoaddiction] obviously became too much of an excuse to

   give patients snore medication."




                                               Page 28 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 29 of 73 PageID #: 48




             b.       Front Groups
             43.   PURDUE and ENDO also entered into arrangements with seemingly unbiased

    and independent patient and professional organizations to promote opioids for the heatinent

    of chronic pain. Under the direction and control of PURDUE and ENDO, these "~~•ont

    Groups" generated treatment guidelines, unbranded xrzaterials, and programs that favored

    cluonic opioid therapy. They also assisted PURDUE and ENDO by responding to negative

    articles, by advocating against regulatory changes that would limit opioid presci7bing in

   accordance with the scientific evidence, and by conducting outreach to vulnerable patient

   populations targeted byPURDUE and ENDO.

            44.    These Front Groups depended on PURDLTE and ENDO for funding and, in

   some cases, for survival. PURDLTE and ENDO also exercised control over programs and

   materials created by these groltps by collaborating on, editing, and approving their content,

   and by funding their dissemination. In doing so, PURDLTE and ENDO made sure that the

   Groups would generate only the messages PURDUE and ENDO wanted to distribute.

   Despite this, the Front Group held itself out to be independent while serving the needs of

   their members —whether patients suffering from pain or doctors treating those patients.

            45.    PURDUE and ENDO utilized many Front Groups, including many of the

   same ones. Several of the most prominent are described below, but there are many others,

   including the American Pain Society ("APS"), Ainei-ican Geriatrics Society ("AGS"), the

   Federation of State Medical Boards ("FSMB"), American Chronic Pain Association

   ("ACPA"), American Society of Pain Education ("ASPE"), National Pain foundation

   ("NPF") and Pain &Policy Studies Group ("PPSG")

            (1)      American Pain Foundation ("APF")



                                             Page 29 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 30 of 73 PageID #: 49




            46.    The most prominent of PURDUE and ENDO' Front Groups was APF, which

   zeceived more than $10 million in funding from opioid inamifachuers fioxn 2007 until it closed

   zts doors in May 2012. ENDO alone provided more than half that funding; PURDLTE was

   next, at $1.7 million.

            47.    APF issued education guides for patients, reporters, and policymalcers that

   touted tl~e benei"its of opioids for cluonic pain and trivialized their risks, particularly the risk

   of addiction. .APF also launched a campaign to promote opioids for retaining veterans, which

   has contributed to high rates of addiction and othex• adverse outcomes —including death —

   among retur~ung soldiers. APF also engaged in a significant multimedia campaign —tluough

   radio, television and the Internet — to educate patients about their "night" to pain treatment,

   namely opioids. All of the programs and materials were available nationally and were

   intended to reach Citizens of the CITY OF AUSTIN.




            48.    In 2009 and 2010, more than 80% of .APF's operating Uudget came fiom

   phai7naceutical industry sources. Including industry grants for specific projects, APF received

   about $2.3 million fiom indushy sources out of total income of about $2.85 million in 2009;

   its budget for 2010 projected receipts of roughly $2.9 ii~illion from di11g companies, out of

   total income of about $3.5 million. By 2011, APF was entirely dependent on incoming grants

   from PURDUE and ENDO and others to avoid using its line of credit. As one of its board

   members, Russell Portenoy, explained, the lack of fiinding diversity was one of the Uiggest

   problems at APF.

           49.     APF held itself out as an independent patient advocacy organization. It often

   engaged in grassroots lobbying against various legislative initiatives that might limit opioid




                                               Page 30 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 31 of 73 PageID #: 50




    prescribing, and thus the profitability of its sponsors. It was often called upon to provide

    "patient representatives" for PUR.DUE and ENDO' promotional activities, including for

    PURDUE's Pay°traers Against Pain and Janssen's Let's Tallc Pain. APF fiinctioned largely as

    an advocate for the interests of PURDUE and ENDO, not patients. Indeed, as early as 2001,

    PURDUE told APF that the basis of a giant was PURDUE's desire to "strategically align its

    investments in nonprofit organizatiolis that share [its] business interests."

            50.    In practice, APF operated in close collaboration with opioid nnakers. On

   several occasions, representatives of the drug companies, often at informal meetings at Front

   Group conferences, suggested activities and publications for APF to pursue. APF then

   submitted grant proposals sealcing to fund these activities and publications, lrnowing that

   drug companies would support projects conceived as a result of these carninunications.

            51.    .APF assisted in other marketing projects for drug companies. One project

   funded by another drug company — APF Reporter's Guide: Covering Pain and Its

   Management (2009) —recycled text that was originally created as part of the company's

   gaining document.

            52.    The same drug company made general grants, but even then it directed how

   APF used them. In response to an APF request for funding to address a potentially damaging

   state Medicaid decision related to pain medications generally, the company representative

   responded, "I provided an advocacy grant to APF this year —this would be a very good issue

   on which to use some of that. How does that work?"

            53.    APF's cleax lack of independence — in its finances, management, and mission —

   and its willingness to allow PURDUE and ENDO to direct its activities and messages

   support an inference that each Defendant that worked with it was able to exercise editorial




                                              Page 3X of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 32 of 73 PageID #: 51




   control over its publications.

             54.       Indeed, the U.S. Senate Finance Coixunittee began looking into APF in May

   2012 to determine the links, financial and otherwise, between the organization ai d the

   manufacturers of opioid painkillers. The investigation caused considerable damage to APF's

   credibility as an objective and neutral thixd party, and PURDUE and ENDO stopped funding

   it. Within days of being targeted by Senate investigation, A.PF's board voted to dissolve the

   organization "due to ii~eparable economic circuzn.stances." APF "cease[d) to exist, effective

   iiiirriediately."

             (Z)         American Academy of Pain Medicine ("AAPM")
            55.        The American Academy of Pain Medicine, with the assistance, prompting,

   involvement, and funding of PURDITE and ENDO, issued treatment guidelines and

   sponsored and hosted medical education programs essential to PURDUE and ENDO'

   deceptive marketing of chronic opiozd therapy.

            56.        AAPM received over $2.2 million in funding since 2009 fiom opioid

   manufacturers. AAPM maintained a cozporate relations council, whose members paid $25,000

   per year (on top of other funding) to participate. The benefits included allowing members to

   present educational programs at off site dinner symposia in connection with AAPM's marquee

   event —its annual meeting held in Patin Springs, California, or other' resort locations. AAPM

   describes the annual event as an "exclusive venue" for offering education programs to doctors.

   Membership in the corporate relations council also allows drug company executives and

   marketing staff to meet with A.A.PM executive committee members in small settings.

   PURDUE and ENDO were members of the council and presented deceptive progranns to

   doctozs who attended this annual event.




                                               Page 32 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 33 of 73 PageID #: 52




            57.     AAPM is viewed internally by ENDO as "industry friendly," with ENDO

    advisors and spealcers among its active members, ENDO attended ~-LAPM conferences,

   fiinded its CMEs, and distriUnted its publications. The conferences sponsored by AAPM

   heavily emphasized sessions on opioids — 37 out of roughly 40 at one conference alone.

   AAPM's presidents have included top industry-supported KOLs Peny Fine, Russell

   Portenoy, and Lynn Webster. Dr. Webster was even elected president of AAPM while under

   a DEA investigation. Another past AAPM president, Dr, Scott Fishman, stated that he would

   place the organization "atthe forefront" of teaching that "the risks of addiction are . . .small and

   can be managed,"


            58.    AAPM's staff understood they and their industry fenders were engaged

   in a common task. PURDUE and ENDO were able to influence AAPM through both

   their significant and regular funding and the leadership of pro-opioid KOLs within the

   organization.

            59.    In addition, txeatinent guidelines have been particularly important in securing

   acceptance for chronic opioid therapy. They are relied upon by doctors, especially the general

   practitioners and family doctozs targeted by PURDUE and ENDO, who axe generally neither

   experts nor trained i7i the treatment of chronic pain. Treatment guidelines not only directly

   inform doctors' prescribing practices, but are cited throughout the scientific literahire and

   referenced by third-party payors in determining whether they should cover treatments for

   specific indications. Phai7naceutical sales representatives employed by ENDO and PLTRDUE

   discussed treatment guidelines with doctors during individual sales visits.

           60.     iii 1997, AAPM and the American Pain Society jointly issued a consensus

   statement, The Use of Opioidsfor the Treatment of Chronzc Puin, which ~NDOrsed opioids to



                                                Page 33 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 34 of 73 PageID #: 53




   t~•eat cluonic pain and claimed that the risk that patients would become addicted to opioids was

   low. The co-author of the statement, Dr. Haddox, was at tl~e time a paid speaker for PURDUE.

   Dr. Portenoy was the sole consultant. The consensus statement remained on AAPM's website

   unti12011, and was taken down fiom AAPM's website only after a doctor complained, though

   it lingers o:n the Internet elsewhere.

             61.    AA.PM and APS issued their own guidelines in 2009 ("AAPM/APS

   Guidelines") and continued to recox~.mezid the use of opioids to teat cluonic pain. Fourteen of

   the 21 panel members who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy

   and Dr. Pei~y Fine of the Uziivexsity of Utah, received suppot fiom ENDO andPURDITE .

            62.     The 2009 Guidelines promote opzoids as "safe and effective" for treating

   chronic pain, despite acknowledging limited evidence, and conclude that the rzslc of addiction

   is manageable for patients regardless of past abuse histories. One panel member, Dr. Joel

   Saper, Clinical Professor of Neurology at Michigan State Univez•sity and founder of the

   Michigan Headache &Neurological Institute, resigned from the panel Uecause of his concerns that

   the 2009 Guidelines were uifluenced by contributions that drug companies, including PURDiJE acid

   ENDO, made to the sponsoring organizations and conuiuttee members. These A.AI'M/A.PS Guidelines

   have Ueen a particularly effective channel of deception and have influenced not only treating

   physicians, but also the body of scientific evidence on opioids; the Guidelines have been cited 732

   times in academic literature, were dissenunated in Indiana during the relevant time period, are still

   available online, az~d were reprinted iu the Join^lial of Pain.

            63.     PIIRDUE and ENDO widely referenced and promoted the 2009

   Guidelines without disclosing the acltnowledged lack of evidence to support them.

            64.     PURDUE and ENDO worked together, through Front Groups, to spread their

   deceptive messages about the risks and benefits of long-term opioid therapy. For example,



                                                   Page 34 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 35 of 73 PageID #: 54




    PURDUE and ENDO comUined their efforts through the Pain Caxe Forum (PCF), which

    began in 2004 as an APB pi•oject. PCF is comprised of representatives from opioid

    manufacturers (ENDO and PURDUE) and various Front Groups, almost all of which

    received substantial funding from PURDUE and ENDO. Among other projects, PCF worked

    to ensure that an FDA-mandated education project on opioids was not unacceptably negative

    and did not require lnandatoiy participation by prescribers, which PURDUE and ENDO

    detei~rnined would reduceprescribing.

    A. PURDUE and ENDO' Marketing Scheme Misrepresented The Risks
       And Benefits Of Opioids.
            65.    To convince doctors and patients in Indiana that opioids can and should be used

   to teat chronic pain, PUR.DUE and ENDO had to convince them that long-term opioid use is

   both safe and helpful, Knowing that they cotYld do so only by deceiving those doctors and

   patients about the risks and benefits of long-term opioid use, PURDUE and ENDO made

   claims that were not suppoY•ted by or were conhary to the scientific evidence. Even though

   pronouncements by and guidance from the FDA and the CDC based on that evidence confirm

   that their claims were false and deceptive, PURDUE and ENDO have not corrected them, or

   inshltcted their KOLs or Front Groups to correct them, and continue to spread them today.



         1. PURDUE and ENDO falsely trivialized or failed to
   disclose the known risks oflong- term opioid use.
            66.   To convince doctors acid patients that opioids are safe, PURDTJE and ENDO

   deceptively trivialized and failed to disclose the risks of long-term opioid lase, particularly the

   risk of addiction,.through aseries of misrepresentations that have Ueen conclusively debunked

   by the FDA and CDC. These misrepresentations —which are descriUed below —reinforced




                                              Page 35 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 36 of 73 PageID #: 55




   each other and created the dangerously misleading impression that: (1) starting patients on

   opioids was low- risk because most patients would not become addicted, and because those

   who were at greatest risk of addiction could be readily identified and managed; (2) patients

   who displayed signs of addiction probably were not addicted and, in any event, could easily be

   weaned fioin the drugs; (3) the use of lugher opioid doses, which many patients need to sustain

   pain relief as they develop tolerance to the drugs, do not pose special risks; and (4) abuse-

   detez7ent opioids both prevent abuse and overdose and are inherently less addictive. PURDUE

   and ENDO have not only failed to correct these misrepresentations, they continue to make

   them today.

           67.    PUR.DUE and ENDO falsely claimed that the risk of addiction is low and that

   addiction is unlikely to develop when opioids are prescribed, as opposed to obtained illicitly;

   azid failed to disclose the greater risk of addiction with prolonged use of opioids. Soine

   illustrative examples of these false and deceptive claims are described below:

                  a. PURDUE co-sponsored APF's Treatment O~tiorrs: A Guide for
                     People Liviizg with Pairs (2007), which inst~llcted that addiction
                     is rare and limited to extreme cases of unauthorized dose
                     escalations, obtaining duplicative opioid prescriptions from
                     multiple sources, or theft. Tliis publication is still available
                     online.

                  b. ENDO sponsored a website, Painlcnowledge.com, which claimed
                     in 2009 that "[p]eople who take opioids as prescribed usually do
                     not become addzcted." Another ENDO website, PainAction.coin,
                     stated "Did you know? Most cluonic pain patients do not become
                     addicted to the opioid medications that aze prescribed foz them."

                  c. ENDO dishibuted a pamphlet with the ENDO logo entitled
                     Living with Someone with Chi°onic Pain, which stated that:
                     "Most health care provides who treat people with pain agree that
                     most people do not develop an addiction problem," A sii~~ilar
                     statement appeared on the ENDO website www.opana.com.

                  d. PURDUE         spoxisored APF's A Policymalcei•'s Guide to



                                             Page 3G of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 37 of 73 PageID #: 56




                       Understanding Pain c~ Its Ma~aagenient —which claims that less
                       than 1% of children prescribed opioids will become addicted and
                       that pain is Ltnderi~•eated due to "misconceptions about opioid
                       addiction[]." This publication is still available online.

                    e. Detailers for PURDUE alld ENDO, minimized or omitted
                       any discussion with doctors of the risk of addiction;
                       misrepresented the potential for abuse of opioids with
                       purportedly abuse- deterrent formulations; and routinely did not
                       coi7ect the misrepresentations noted above.

             68.    These claims are contrary to longstanding scientific evidence, as the FDA and

    CDC have conclusively declared. As noted in the 2016 CDC Guideline ENDOrsed by the

    FDA, there is "extensive evidence" of the "possible haz7ns of opioids (including opioid use

    disorder [an alternative te1~n for opioid addiction])." The Guideline points out that "[o]pioid

   pain medication use presents serious risks, including . . . opioid use disorder" and that

   "continuing opioid therapy for 3 months substantially increases risk for opioid use disorder."

            69.     The FDA further exposed the falsity of PURDUE and ENDO' claims about the

   low rislc of addiction when it announced changes to the labels fox ER/LA opiozds in 2013 and

   for IR opioids in 2016. In its announcements, the FDA found that "most opioid dnigs have

   `high potential for abuse"' and that opioids "are associated with a substantial risk of misuse,

   abuse, NOWS [neonatal opioid withdrawal syndrome), addiction, overdose, and death."

   According to the FDA, because of the "known serious risks" associated with long-teirn opioid

   use, including "risks of addiction, abuse, and misuse, even at recommended doses, and because

   of the greater risks of overdose and death," opioids should be used only "inpatients for whom

   alternative treatment options" like non-opioid drugs have failed. The FDA fiuthex

   acknowledged that the risk is not limited to patients who seek dr~.igs illicitly; addiction "can

   occur inpatients appropriately pY•escribed [opioids]."

            70, ~   The warnings on PURDLTE and ENDO' own FDA-approved dtlig laUels



                                              Page 37 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 38 of 73 PageID #: 57




   caution that opioids "expose[] users to risks of addiction, abuse and misuse, which can lead to

   overdose and death," that the drugs contain "a substance with a high potential for abuse," and

   that addiction "can occur inpatients appropriately prescribed" opzoids.

           71.    The State of New Yorlc, in a 2016 settlement agreement with ENDO, found

   that opioid "use disorders appear to be highly prevalent in chronic pain patients ~ieated with

   opioids, with up to 40% of cluonic pain patients treated in specialty and primary care

   outpatient centers meeting the clinical criteria for an opioid use disorder." ENDO had

   claimed on its www.opana,com website that "[nn]ost healthcare providers who treat patients

   with pain agree patients treated with prolonged opioid liiedicines usually do not become

   addicted," but the State found that ENDO had no evidence for that statetnent. Consistent with

   this, ENDO agreed not to "malce statements that . . . opioids generally are non-addictive" or

   "that nnost patients who take opioids do not become addicted" in New York. ENDO remains

   fl ee, however, to make those statements in Indiana.

           72.    PURDUE and ENDO falsely inst~~ucted doctors and patients that the signs of

   addiction are actually signs of undertreated pain and slxould be heated by prescribing more

   opioids. PURDUE and ENDO called this phenonnenon "pseudoaddiction" — a tei7n coined by

   Dr. David Haddox, wl~:o went to work for PURDUE, and popularized by Dr. Russell Portenoy,

   a KOL fox ENDO and PURDUE, and others —and falsely claimed that pseudoaddiction is

   substantiated by scientific evidence. Some illustrative examples of these deceptive clavns are

   described Uelow:

           a.         PURDUE co-sponsored Responsible Opioid Prescribing (2007),
                      which taught that behaviors such as "requesting dnigs byname,"
                      "demanding or manipulative behavior," seeing more than one
                      doctor• to obtain opioids, and hoal•ding, a~•e all signs of
                      pseudoaddiction, rather than tzlie addiction. Responsible Opioid
                      Prescribing remains for sale online. The 2012 edition, which also



                                             Page 38 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 39 of 73 PageID #: 58




                      remains available online, continues to teach that pseudoaddiction
                      is peal.


            b.       ENDO sponsored a National Initiative on Pais Control (NIPC)
                     CME program in 2009 titled Chronic Opioid Therapy:
                      Understanding Rislz While Maximizing Analgesic, which
                     promoted pseudoaddiction by teaching that a patient's abei7•ant
                     behavior was the result of untreated pain. It substantially
                     con~tolled NJPC by funding NIPC projects; developing,
                     specifying, and reviewing content; and distributing NIPC
                     materials.
            c.       PURDUE published a pamphlet in 2011 entitled Providing
                     Relief, PreverZting Abuse, which described pseudoaddiction as a
                     concept that "emerged in the literature" to describe the inaccurate
                     interpretation of [drug-seeking behaviors] in patients who have
                     pain that has not been effectivelyt~eated."

            d.       PURDUE sponsored a CME program entitled Path of the
                     Patient, Managing Chronic Pain in Younger Adults at Rislc for
                     Abuse. 7n a role play, a cluonic pain patient with a history of
                     drug abuse tells his doctor that he is taking twice as many
                     hydrocodone pills as directed. The narrator notes that because of
                     pselidoaddiction, the doctor should not assume the patient is
                     addicted even if he persistently asks for a specific dilig, seems
                     desperate, hoards medicine, ox "overindulges in unapproved
                     escalating doses." The doctor teats this patient by prescribing a
                     high-dose, long- acting opioid.

           73.     The 2016 CDC Guideline rejects the concept of pseudoaddiction. The

   Guideline nowhere recoininends that opioid dosages be increased if a patient is not

   experiencing painrelief. To the contrary, the Guideline explains that "[p]atients who do not

   experience clinically meaningfiil pain relief early in treatment . . .are unlikely to experience

   pain relief with longer- term use," and that physicians should "reassess[] pain and function

   within 1 month" iii order to decide whether to "minimize risks of long-term opioid use by

   discontinuing opioids" because the patient is "not receiving a clear benefit."

           74.     ENDO has effectively repudiated the concept of pseudoaddiction. In finding

   that "[t]he pseudoaddiction concept has never been empirically validated and in fact has been



                                             Page 39 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 40 of 73 PageID #: 59




   abandoned by some of its proponents," the State of New Yorlc, in its 2016 settlement with

   ENDO, reported that "ENDO's Vice President for Pharmacovigilance and Risk

   Management testified that he was not aware of any research validating the `pseudoaddiction'

   concept" and acknowledged filie difficulty in distinguishing "between addiction and

   `pseudoaddiction."' Consistent with, this, ENDO agreed not to "use the term

   `pseudoaddiction' in any training or inarlceting" in New York. ENDO, however, remains flee

   to do so in Indiana.

            75.    PUR.DUE and ENDO falsely inst~licted doctors and patients that addiction risk

   screeiung tools, patient contracts, urine dnlg screens, and siinil.ar strategies allow then to

   reliably identify and safely prescribe opioids to patients predisposed to addiction. These

   misrepresentations were especially insidious because PURDUE acid ENDO aimed them at

   general practitioners and family doctors wlio lack the time and expertise to closely manage

   highez•-risk patzents on opioids. PURDUE and ENDO' misrepresentations made these doctors

   feel more comfortable prescixbing opioids to thee• patients, and patients more comfortable

   starting on opioid therapy for cluonic pain. Some illustrative examples of these deceptive

   claims are described below:

           a.        ENDO paid fora 2007 supplement in the Joicrn~cl of Family
                     P~~actice written by a doctor who became a inexnbe~• of ENDO's
                     speakers bureau in 2010. The supplement, entitled Pain
                     Management Dile~n~nas in Prinacz~y Care: Use of Opioids,
                     emphasized the effectiveness of screening tools, claiming that
                     patients at high risk o£ addiction could safely receive chronic
                     opioid therapy using a "maximally structured approach"
                     iYlvolving toxicology screens and pill counts.

           b.        PURDUE sponsored a 2011 weUinar, Managing Patie~zt's
                     O~ioid Use: Bcrlanci~ag the Need crn.c~ Rislc, which claimed that
                     screening tools, urine tests, and patient agreements prevent
                     "overuse of prescriptions" and "overdose deaths."




                                              Page 40 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 41 of 73 PageID #: 60




             c.       As recently as 2015, PURDUE has represented in scientific
                      conferences that "bad apple" patients —and not opioids —are the
                      source of the addiction crisis and that once those "bad apples"
                      are identified, doctors can safely prescribe opioids without
                      causing addiction.

             76.    Once again, the 2016 CDC Guideline confirms the falsity of these

    misrepresentations. The Guideline notes that there are no studies assessing the effectiveness of

    risk mitigation strategies —such as screening tools, patient contracts, urine drug testing, or pill

    counts widely believed by doctors to detect and deter abuse — "foz improving outcomes related

    to overdose, addiction, abuse, or misuse." As a result, the Guideline recognizes that available

    risk screening tools "show insufficient accuracy for classification of patients as at low or high

    risk for opioid] abuse or misuse" and counsels that doctors "should not overestimate the ability

    of these tools to rule out risks from long-tei7n opioid therapy."

            77.    To underplay the risk and impact of addiction and make doctors feel more

   comfortable starting patients on opioids, PURDUE and ENDO falsely claimed that opioid

   dependence can easily be addressed by tapering and that opioid withdrawal is not a problem,

   and failed to disclose the increased difficulty of stopping opioids after long-tern use.

            78.    For example, a CMF sponsored by ENDO, entitled Persistent Pczzn ira the

   Older Adult, claimed that withdrawal symptoms can be avoided by tapering a patient's opioid

   dose by 10%-20% for 10 days. And PURDUE sponsored APF's A Policyrnalrer's CrLaide to

   Understanding Pain &Its Management, which claimed that "[s]yinptorns of physical

   dependence can often be ameliorated by gradually decreasing the dose of medication during

   discontinuation" without mentioning any hardships that might occur.

            79.    PURDUE and ENDO deceptively minimized the significant symptoms of

  opioidwithdrawal-which, as explained in the 2016 CDC Guideline, inclltde dnig cravings,



                                              Page 41 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 42 of 73 PageID #: 61




   anxiety, insomnia, abdominal pain, vomiting, diatzhea, sweating, tremor, tachycardia (rapid

   heartbeat), spontaneous aboz~tion and premature labor in pregnant women, and the unrnasking.of

   anxiety, depression, and addiction —and grossly understated the difficulty of tapering,

  pai~ticulaatly after long-tern opioid use. Yet the 2016 CDC Guideline recognizes that the dluation

   of opioid use and t11e dosage of opioids prescribed should be "lirnit[ed]" to "minimize the need to

  taper o~ioids to prevent distressing or unpleasant withdrawal s}nnptoms,"because "physical

  dependence on opioids is an expected physiologic response inpatients exposed to opioids for

  mote than a few days." The Guideline further states that "tapering opioids can be especially

  challenging after years on liigl~ dosages because of plrysical and psychological dependence" and

  highlights the difficulties, including the need to caarefiilly identify "a taper slow enough to

  minimize symptoms and signs of opioid withdrawal" and to "pause[] and restaa-t[]" tapexs

  depending on the patient's response.

            The CDC also acluiowledges the lack of any "high-quality studies comparing the

   effectiveness of different tapering protocols for use when opioid dosage is reduced or opioids

   as~e discontinued."

            80.    PURDUE and ENDO falsely claimed that doctors and patients could increase

   opioid dosages indefinitely without added risk anti failed to disclose tl~e greater risks to

   patients at higher dosages. The ability to escalate dosages was critical to PURDLTE and

   ENDO' efforts to market opioids for long-tei7n use to neat clu~onic pain because, absent this

   misrepresentation, doctors would have abandoned treatment when patients Uuilt up tolerance

   and lower dosages did not provide pain relief. Soiree illustrative examples are described

   Uelow:

            a.       PURDUE co-sponsored APF's Trecct~nent Options: A Guide fog^
                     People Living with Pain (2007), which claims that soiree patients




                                              Page 42 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 43 of 73 PageID #: 62




                      "need" a larger dose of an opioid, regardless of t11e dose
                      cut7eiltly prescribed. Tlie guide stated that opioids have "no
                      ceiling dose" and are therefore the most appropriate treatment for
                      severe pain. This guide is still available for sale online.

            b.        ENDO sponsored a vvebsite, painlcnowledge.com, which claimed
                      in 2009 that opioid dosages may be increased until "you are on
                      the right dose of medication for your pain."

            c.        ENDO dist~ibtYted a pamphlet edited by a KOL entitled
                      Understanding Yoti~r Pczzn: Ta7~ing Oral Opioid Analgesics,
                      which was available during the time period of this Complaint on
                      ENDO's website. In Q&A foixnat, it asked "If I take the opiaid
                      now, will it work later when I really need it?" The response is,
                      "The dose can be increased. . . . You won't `iun out' of pain
                      relief."

            d.        PURDUE 's In the Face of Pain website promotes the notion that
                      if a patient's doctor does not prescribe what, in the patient's
                      view, is a sufficient dosage of opioids, he or she should find
                      another doctor who will.

            e.       PURDUE        sponsored APF's A Policymalcer's Gciide to
                     Understanding Pain &Its Management, which taught that
                     dosage escalations are "sometimes necessary," even unlimited
                     ones, but did not disclose the risks from high opioid dosages.
                     This publication is stiXl available online.

            f.       PURDUE sponsored a CME entitled Overview of Management
                     Options that is still available for CME cxedit. The CME was
                     edited by a KOL and taught that NSAIDs and other dnigs, but
                     not opioids, are unsafe at high dosages.

            g.       PURDUE presented a 2015 paper at the College on the
                     Problems of Dntg Dependence, the "the oldest and largest
                     organization in the US dedicated to advancing a scientific'
                     approach to substance use and addictive disorders," challenging
                     the coixelation between opioid dosage and overdose.

           81.    These claims conflict wiih the scientific evidence, as con~z7ned by the FDA

   and CDC. As the CDC explains in its 2016 Guideline, the "[b]enefits of High-dose opioids

   for chronic pain are not established" while the "risks for serious halms related to opioid

   therapy increase at higher opioid dosage." More specifically, the CDC explains that "there is




                                             Page 43 of73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 44 of 73 PageID #: 63




    now an established body of scientific evidence showing that overdose rislc is increased at

    higher opioid dosages." The CDC also states that "there is an increased risk for opioid use

    disorder, Y•espiratory depression, and death at higher dosages." That is why the CDC advises

    doctors to "avoid increasing dosages" above 90 morphine milligram equivalents per day.


            82.    The 2016 CDC Guideline reinforces earlier findings announced by the FDA.

   In 2013, the FDA acknowledged "that the available data do suggest a relationship between

   increasing opioid dose and risk of certain adverse events." For example, the FDA noted that

   studies "appear to credibly suggest a positive association between high-dose opioid use ~.nd

   the risk of overdose and/or overdose mortality."

            83.    PTJRDUE and ENDO' deceptive ma~•lceting of the so-called abuse-

   deterrent properties of soiree o£ their opioids has czeated false impressions that these

   opioids can curb addiction and abuse. Indeed, in a 2014 survey of 1,000 primary care

   physicians, nearly half reported that t11ey believed abuse-deterrent foi7nulations are

   inherently less addictive.20

            84.    More specifically, PIJIZDUE and ENDO have made misleading claims about the

   ability of their so-called abuse-detei7ent opioid formulations to deter abuse. Foz• example,

   ENDO's advertisements for the 2012 reformulation of Opana ER clauned that it was designed

   to be crush resistant, in a way tl~.at suggested it was more di:Fficult to abuse. This claim was

   false. The FDA warned in a 20131ettez' that there was no evidence ENDO's design "would

   provide a reduction in oral, intranasal or intravenous abuse." Moreover, ENDO's own studies, which

   it failed to disclose, showed that Opana ER could still be ground and chewed.


            85.    Ina 2016 settlement with the State of New Yorlc, UNDO agreed not to make

   statements in New York that Opana ER was "designed to be, or is c~usl~ resistant." The State



                                               Page 44 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 45 of 73 PageID #: 64




    found those statements false and deceptive because there was no difference in the ability to

    extract the narcotic from Opana ER. Similarly, the 2016 CDC Guideline states that "[n]o

    studies" support the notion that "abuse-deterrent technologies [are] a risk mitigation strategy

    for deteiz7ng or preventing abltse,"noting that the technologies —even when they work — "do

    not prevent opioid abuse tluough oral intake, the most common route of opioid abuse, and

   can still be abused by nonoral routes."

            86.    These numerous, longstanding misrep~•esentations of the risks of long-term

   opioid rise spread by PURDUE and ENDO successfully convinced doctors anti patients to

   discount thoser~sks.



         2. PURDUE and ENDO grossly overstated the benefits of
   chronic opioid therapy.
              87, To convince doctors and patients that opioids should be used to teat chronic

   paizx, PURDUE and ENDO also had to persuade them that there vc~as a significant upside to

   long-teen opioid use. But as the 2016 CDC Guideline makes clear, there is "insufficient

   evidence to detez-mine the long-teixn benefits of opioid therapy for chronic pain." In fact, the

   CDC found that "[n]o evidence shows along-tei~rn benefit of opioids in pain and function

   versus n.o opioids for cluonic pain with outcomes examined at least 1 year later (with most

   placebo-controlled randomized trials _< 6 weeks in duration)" and that other t~•eatments were

   more or equally beneficial and less harmful than long-team opioid use. Tlie FDA, too, has

   recognized the lack of evidence to support long-tei7n ~pioid use. In 2013, the FDA stated that

   it was "not aware of adequate and well-conholled studies of opioids use longer• than 12

   weeks." Despite this, PURDU~ and UNDO falsely and misleadingly touted the benefits of

   long-term opioid use and falsely and misleadingly suggested that these benefits were supported




                                             Page 45 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 46 of 73 PageID #: 65




   by scientific evidence, Not only have PURDIJE and ENDO failed to correct these false and

   deceptive claims, they col~tinue to make them today,

                88. Fox• example, PURDUE and ENDO falsely claimed that long-tei7n opioid

   use unproved patients' function and quality of li£e. Soiree illustrative examples are

   described below:

           a.         ENDOdistributed advertisements that claimed that the use of
                      Opana ER for clu•onic pain would allow patients to perform
                      demanding tasl~s Iilce construction work or work as a chef and
                      port~•ayed seemingly healthy, unimpaired subjects.

           b.         PURDUE ran a series of advertisements for OxyContin in 2012
                      iz~ medical journals entitled "Pain vignettes," which were case
                      studies featuring patients with pain conditions persisting over
                      several znonths and recommending OxyContin for them. The ads
                      implied that OxyContin improves patients' function.

           c.         Responsible Opioid Prescribing (2007), sponsored and
                      distributed by ENDO azid PLTItDUE, among other taught that
                      relief of pain by opioids, by itself, unproved patients' fiinction.
                      The book remains for sale online.

           d.         PURDUE co-sponsored A1'F's Ti~eatment OptioT~s: A Guide fog•
                      People Livirag with Pain. (2007), which counseled patients that
                      opioids "give [pain patients] a quality of life we deserve." The
                      guide was availaUle online until ~1PF shut its doors in 2012.

           e.         ENDO's NIPC website painl~zowle~lge,com claimed in 2009 that
                      with opiozds, "your level of function should improve; you may
                      find you are now able to paz-ticipate in activities of daily living,
                      such as work and hobbies, that yot~ were not able to enjoy when
                      your pain was worse." Elsewhere, the website touted improved
                      quality of life (as well as "improved function") as benefits of
                      opioid therapy. The grant request that ENDO approved for this
                      p~•oject specifically indicated NIPC's intent to make misleading
                      claims about function, and ENDO closely tracked visits to the
                      site.

           f.         ENDO was the sole sponsor, tlu•ough NIPC, of a series of CMEs
                      titled Per~siste~at Pazn in the Older Patient, which clailr~.ed that
                      chronic opioid therapy has been "shown to reduce pain and
                      improve depressive syinptoins and cognitive functioning." The



                                              Page 46 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 47 of 73 PageID #: 66




                       CME was disseminated via webcast.

             g.        PURDUE sponsored the development and dishiblrtion of APF's
                       A Policymalcer's Guide to Understandi~zg Ptcin d~ Its
                       Manczge»zerat, which claimed tl~.at "multiple clinical studies" have
                       shown that opioids are effective in improving daily fiinction,
                       psychological health, and health- related quality of life for
                       chroxiic pain patients." The Policymalcer's Guide was originally
                       published in 2011 and is still available online today.

            h.         PURDUE 's and ENDO's sales representatives have conveyed
                       and continue to convey the message that opioids will improve
                       patient function.

            89.     These claims find no support in the scientific literature. The FDA and other

   federal agencies have made this clear for years. Most recently, the 2016 CDC Guideline

   approved by the FDA concluded that "there is no good evidence that opioids improve pain

   or fiir►ction with long-tei~rn use, and . . .complete relief of pain is unlikely." (Emphasis added.) The

   CDC reinforced this conclusion throughout its 2016 Guideline:

            •          "No evidence shows along-term benefit of opioids in pain and
                        function versus no opioids for chronic pain with outcomes
                        examined at least 1 year later . . ."

            •          "Although opioids can reduce pain during shox•t-term use, the
                        clinical evidence review found insufficient evidence to
                        determine whether pain relief is sustained and whether fitnction
                        or qullity of life improves with long-tern opioid therapy."

                      "[E]vidence is limited or insufficient for improved pain or
                       fiinction with long-term use of opioids for several chroiuc pain
                       conditions for which opioids are commonly prescribed, such as
                       low back pain, headache, and fibromyalgia."

            90.    The CDC also noted that the risks of addiction and death "can cause distress

   and inability to fi~lfill major role obligations." As a matter of common sense (and medical

   evidence), ditiigs that can kill patients or commit them to a life of addiction or recovery do not

   improve their• function and quality of life.




                                                 Page 47 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 48 of 73 PageID #: 67




            91.    The 2016 CDC Guideline was not the first time a federal agency repudiated

   PUR.DUE and ENDO' claim that opioids improved function and quality of life and in 2008,

   the FDA noted "that [the claim that] patients who are treated with the drug expez•ience an

   iinproveinent in their overall fitnction, social function, and ability to perform daily activities .

   . .has not been demonshated by substantial evidence or substantial clinical experience."

            92.    PURDUE and ENDO also falsely and misleadingly emphasized or exaggerated

   the risks of competing products like NSAIDs, so that doctors and patients would look to

   opioids first for the ~teatment of cluonic pain. Once again, these misrepresentations by

   PURDUE and ENDO contravene pxonounceinents by and guidance from the FDA and CDC

   based on the scientific evidence. Indeed, the FDA changed the labels fox ERILA opioids in

   2013 and IR opioids in 2016 to state that opioids should only be used as a last resort "in

   patients for which alternative treatment options" like no~~-opioid drugs "are inadequate." And

   the 2016 CDC Guideline states that NSAIDs, not opioids, should be the first-line treatment for

   cluonic pain, particularly artlu~itis and lower back pain.

            93.    In addition, PURDUE misleadingly promoted OxyContiu as being unique

  among opioids u1 providing 12 continuous hours of pain relief with one dose. In fact,

  OxyContin does not last for 12 houz~s — a fact that PURDUE l~:as known at all times relevant to

  this action. According to PURDLTE's own t•esearch, OxyContin wears off in under six hours i~~

  one quarter of patients and in under 10 hours in more than half. This is because OxyContin

  tablets release approximately 40% of their active medicine immediately, after which release

  tapers, This triggers a powerful initial zesponse, but provides little or no pain relief at the end of

  the dosing period, when less n7edicine is zeleased. This phenomenon is known as "end of dose"

  failure, and the FDA found in 2008 that a "substantial mtmber" of chronic pain patients taking




                                               Page 48 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 49 of 73 PageID #: 68




   OxyContin experience it. This not only renders PURDUE 's promise of 12 hours of relief false

   and deceptive, it also makes OxyContin more dangerous because the declining pain relief

   patients expei7ence toward the end of each dosing period drives them to take more OxyContin

   before the next dosing period begins, quickly increasing the ainoLtnt of drug they are taking and

   spurring growing dependence.

            94.    PURDUE 's competitors were aware of this problem. For example, ENDO

    ran advertisements for Opana ER referring to "real" 12-hour dosing. Nevertheless,

    PURDUE falsely promoted OxyContin as if it were effective for a fiill 12 hours. Indeed,

    PURDUE's sales representatives continue to tell Indiana doctors that OxyContin lasts a fu11

   12 hours.

            95.    Front Groups supported by PURDUE likewise echoed these representations.

   For example, in an amicus brief sltbmitted to the Supreme Court of Indiana by the

   American Pain Foundation, the National Foundation for the Treatment of Paii1 and the

   Indiana Pain Initiative in support of PURDUE ,those amici represented:

           Oxycontin is particularly usefiil for sustained long-term pain because it comes
   in higher, compact pills with a slow release coating. OxyContin pills can work for 12
   hours. This makes it easier for patients to comply with dosing requirements without
   experiencing aroller-coaster of pain relief followed quicldy by pain renewal that can
   occur with shorter acting medications. It also helps the patient sleeps though the night,
   which is often impossible with short-acting medications. For many of those serviced
   by Pain Care Amici, Oxycontin has been a miracle inedication.22

        3.    PURDUE and ENDO also engaged in other
   unlawful, unfair, and fraudulent misconduct.

           96.    PURDUE also unlawfiilly and unfairly failed to report or address illicit and

   unlawfiil presci7bing of its drugs, despite knowing about it for years. Pi7R.DUE 's sales

   representatives have maintained a database since 2002 of doctors suspected of inappropriately

   prescribing its drugs. Rather than report these doctors to state medical boards or law



                                             Page 49 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 50 of 73 PageID #: 69




   enforcement authorities (as PURDUE is legally obligated to do) or cease marketing to them,

   PURDUE used the list to de~nonst~•ate the high rate of diversion of OxyContin —the same

   OxyContin that PURDLTE had promoted as less addictive — in order to persuade the FDA to

   baz• the manufact~ue and sale of generic copies of the drug because the drug was too likely to

   be abused. In an iziteiview with the Los A72geles Tines, PURDUE 's senior compliance office

   acknowledged that in five years of investigating suspicious pharmacies, PURDUE failed to

   take action —even where PURDUE employees personally witnessed the diversion of its drugs.

   The same was hue of prescribers; despite its knowledge of illegal prescribing, PURDLTE did

   not zeport until years after law enforcement shut down a Los Angeles clinic that prescribed

   snore than 1.1 million OxyContin tablets and that PURDUE 's distzict nnanager described

   inteznally as "an organized drug ring." In doing so, PURDUE protected its own profits at the

   expense of public health and safety.

           97.    The State of New York's settlement with PUItDUE specifically cited the

   company for failing to adequately address suspicious prescribing. Yet, on information and

   belief, PURDUE continues to profit from the prescziptions of such prolific pzescribers.

           98.    Like PURDUE , ENDO has been cited for its failure to set up an effective

   system for identifying anal reporting suspicious prescribing. Iii its settlemetxt agreement with

   ENDO, the State of New York found that ENDO failed to require sales representatives to

   ~•eport signs of abuse, diversion, and inappropriate prescribing; paid bonuses to sales

   representatives for detailing prescribers who were subsequently aiY•ested or convicted for•

   illegal pzescribing; and failed to prevent sales representatives from visiting prescribers

   whose suspicious conduct had caused them to be placed on a no-call list.

   G.   PURDUE and ENDO Targeted Susceptible Prescribers And
   Vulnerable Patient PopYrlations.



                                              Page s0 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 51 of 73 PageID #: 70




             99.     As a pa1~t of their deceptive marketing scheme, PUR.DUE and ENDO identified

    and targeted susceptible prescribers and vulnerable patient populations in tl~e U.S., including

    Indiana. For example, PURUUE and ENDO focused their deceptive marketing on primacy care

    doctors, who were more likely to treat cluonic pain patients and prescribe them diligs, but were less

    likely to be educated about treating pain and the risks and benefits of opioids and therefore more likely

    to accept PURDUE and ENDO' misrepresentations.

             100. PURDUE and ENDO also targeted vulnerable patient populations like the

    elderly and veterans, who tend to suffer fiorn chronic pain. PURDUE and ENDO targeted

   these vulnerable patients even though the risks of long-teen opioid use were significantly

   greater for them. For example, the 2016 CDC Guideline observes that existing evidence

   shows that elderly patients taking opioids suffer from elevated fall and fiacture risks, greater

   risk of hospitalization, and increased vulnerability to adverse drug effects and interactions.

   The Guideline therefore concludes that there are "special xisics of long-term opioid use for

   elderly patients" and recommends that doctors use "additional caution and increased

   monitoring" to minimize the risks of opioid ttse in elderly patients. The same is taste for

   veterans, who are more Iilcely to use anti-anxiety drags (benzodiazepirles) for post-t~aurnatic

   stress disorder, which interact dangerously with opioids.

   H.    Although PURDUE and ENDO Knew That Their Marketing Of
   Opioids Was FalseAnd Deceptive, They Fraudulently Concealed
   Their Misconduct.
            101.    PURDUE and ENDO, both individually and collectively, made, promoted, and

   profited from their misrepresentations about the risks and benefits of opioids fo7• clu•onic pain

   even though they knew that their misrepresentations were false and decepf;ive. The history of

   opioids, as we11 as research and clinical experience over the last 20 years, established that




                                                Page 51 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 52 of 73 PageID #: 71




   opioids weze highly addictive and responsible for a long list of very serious adverse outcomes.

   The FDA and other regulators warned PURDUE and ENDO of this, and PURDUE and

   ENDO had access to scientific sriidies, detailed prescription data, and reports of adverse .

   events, including reports of addiction, hospitalization, and deaths —all of which made clear the

   hai7ns from long-teen opioid use and that patients are suffering from addiction, overdoses,

   and death in alarnling numbers. More recently, the FDA and CDC have issued

   pronouncements based on the medical evidence that conclusively expose the known falsity of

   PURDUE and ENDO' misrepresentations, and ENDO and PURDUE have xecently entered

   agreements prohibiting them from inalcing soiree of the same miszepresentations described in

   this Complaint in New Yozlc.

           102.    Moreover, at all dines relevant to this Complaint, PURDUE and ENDO tools

   steps ~to avoid detection of and to fraudulently conceal their deceptive marketing and

   unlawful, unfair, and fiaudulent conduct. For example, PURDUE and ENDO disguised their

   own role iti the deceptive ina.rl~eting of chronic opioid therapy by funding and working

   tough third pai-ties like Front Groups and KOLs. PURDUE and ENDO purposefully hid

   bel~irid the assumed credibility of these individuals and organizations and relied on them to

   vouch for the accuracy and integrity o£ PURDUE and ENDO' :false and deceptive statements

   about the risks and benefits of long-tei7n opioid use for clu•onic pain. PURDUE and ENDO

   also nevez~ disclosed their role in shaping, editing, and app~•oving the content of information

   and materials dissezxlinated by these thzz•d parties. PUitDUE and ENDO exerted considerable

   influence on tl~.ese promotional and "educational" materials in emails, coi7•espondence, and

   Yneetings with KOLs, Front Groups, and public relations companies that were not, and have

   not yet become, public. For example, painlcnowledge.org, wl~icll is run by the NIPC, did not




                                              Page 52 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 53 of 73 PageID #: 72




    disclose ENDO's involvement. Other such as PURDUE and Janssen, ran similar websites

    that masked their own direct role.

             103.   Finally, PURDUE and ENDO maziipulated theiY• promotional materials and

    the scientific literature to make it appear that these items were accurate, truthful, and

   supported by objective evidence when they were not. PURDUE and ENDO distorted the

   meaning or import of shidies they cited and offered them as evidence for propositions the

   studies did not support. The laclt of support for PURDUE and ENDO' deceptive messages

   was not apparent to medical professionals who relied upon them in making treatment

   decisions, nor could it have been detected by the State.

            104.    Thus, PURDLTE and ENDO successfiilly concealed from the medical

   coininunity, patients, and 1lealth care payers facts sufficient to arouse suspicion of the claims

   that the State now asserts. The State ofIndiana, in general, and the CITY OF AUSTIN in

   particular did not know of the existence or scope of PURDU~ and ENDO' industry-wide fraud

   and could not have acquired such knowledge earlier through the exercise of reasonable

   diligence.

   Y.   By Increasing Opioid Prescriptions And Use, PURDUE and
   ENDO' Deceptive Marketing Scheme Has Fueled The Opioid
   Epidemic And Devastated Indiana Communities.
            105.    PURDUE and ENDO' misrepresentations deceived doctors and patients about

   the risks and benefits of long-term opioid use. Studies also reveal that many doctors and

   patients are not aware of or do not understand these risks and benefits. Indeed, patients often

   report that they were not warned they might become addicted to opioids prescribed to them.

   As reported in January 2016, a 2015 survey of mote than 1,000 opioid patients found that 4

   out of 10 were not told opioids were potentially addictive.




                                              Page 53 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 54 of 73 PageID #: 73




            106.    PURDUE and ENDO' deceptive inazlceting scheme caused and continues to

   cause doctors in Indiana to prescribe opioids for• chronic pain conditions such as back pain,

   headaches, arthritis, and fiUromyalgia. Absent PURDUE and ENDO' deceptive marketing

   scheme, these doctoxs would not have prescribed as many opioids. PLTRDUE and ENDO'

   deceptive marketing scheme also caused and continues to cause patients to purchase and use

   opioids fox their chronic pain believing they are safe and effective. Absent PURDUE and

   ENDO' deceptive marketing scl~.eme, fewer patients would be using opioids long-team to treat

   cluonic pain, and those patients using opioids would be using less of them.

            107. PURDUE and ENDO' deceptive inarlceting has caused and continues to cause

   the prescribing and use of opiozds to explode. Indeed, this dramatic increase in opioid

   prescriptions and use corresponds with the dramatic increase in PITRDUE and ENDO'

   spending on them deceptive inarlcetiiag scheme. PURDUE and ENDO' spending on opioid

   inarlceting totaled approximately $91 ixaillion iz~ 2000. By 2011, that spending had tx-ipled to

   $288 million.



            108.   The escalatiulg number of opioid prescriptioxis written by doctors who were

   deceived by PURDUE and ENDO' deceptive inarlceting scheme is the cause of a

   corxespoz~dingly dramatic increase in opioid addiction, overdose, and death tl~rougl~out the

   U.S. and Indiana. Iii August 2016, then-U.S. Surgeon General Vivelc Murtl~y published an

   open letter.to be sezlt to physicians natio~~wide, enlisting their help in combatizig this "urgent

   lxealth crisis" ai d liz~lcing that crisis to deceptive marketing. He wrote that the push to

   aggressively treat pain, and the "devastating" results that followed, had "coincided with heavy

   ma~•lceting to doctors . ~. . [m]any of [whom] were even taught —incorrectly —that opioids are

   not addictive when prescribed for legitimate pain."



                                               Page 54 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 55 of 73 PageID #: 74




            109.   Scientific evidence demonstrates a strong correlation between opioid

    prescriptions and opioid abuse. Ina 2016 report, the CDC explained that "[o]pioid pain

    reliever prescribing has quad~lipledsince 1999 and has increased in parallel with [opioid]

    overdoses." P~tienls receivingprescription opioids for chronic pain account for the rnaiority of

    overdoses. For these reasons, the CDC conchided that efforts to rein in the prescribing of

    opioids for chronic pain are critical "to reverse the epidemic of opioid drug overdose deaths

   and prevent opioid-related morbidity."

            110.   Cont~•ary to these misrepresentations, most opioid addiction begins with

   legitimately p~esc~~ibed opioids, and therefore could have been prevented had PURDUE and

   ENDO' representations to prescribers been tiuthfill. 7n 2011, 71% of people who abused

   prescription opioids got them through fiiends or relatives, not from pill mills, drug dealers or

   the Internet. Numerous doctors and substance abuse counselors note that many of their

   patients who misuse or abuse opioids staz-ted with legitimate prescriptions, confirming the

   important role that doctors' prescribing habits have played in the opioid epidemic.

            111.   PURDUE and ENDO' deceptive marketing scheme has also had a significant

   detrimental impact on children in Indiana in a munber of ways. First, the oveiprescribing of

   opioids forchronic pain has made the drugs more accessible to school-aged children, who

   come into contact with opioids after they have been prescribed to friends or relatives in the

   same household. The overprescribing of opioids foz• chronic pain ca►,ised by PUR.DUE and

   ENDO' deceptive marketing scheme has also resulted in a dramatic rise in the number of

   infants in Indiana, in general, and the in the CITY OF AUSTIN particular who are born

   addicted to opioids due to prenatal exposure and suffer from neonatal abstinence syndrome.

   These infants face painfiil withdrawal and may suffer long-tern neurologic and cognitive

   impacts. Babies with NAS typically require more exte7isive hospital stays as they withdraw



                                            Page 55 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 56 of 73 PageID #: 75




    than non NAS infants. The average inpatient stay and bill for NAS infants was longer and

    higher than for NAS infants. Opioid addiction is now the primary reason for which substance

   abuse treatment is sought. PURDUE and ENDO' creation, through false and deceptive

   advertising and other unlawful and unfair conduct, of a virtually limitless opioid market leas

   significantly harmed communities throughout Indiana. PURDUE and ENDO' success in

   extending the market for opioids to new patients and cluonic pain conditions leas created an

   abundance of drugs available fox non-medical and criminal use and fueled a new wave of

   addiction and injury. It has been estimated that 60% of the opioids that are abused come,

   directly ox indirectly, through doctors' prescriptions.

112.           Law enforcement agencies have increasingly associated prescription dilig abuse

   with violent and property crimes. Despite strict federal regulation of prescription drugs, local

   law enforcement agencies are faced with increasing diversion from legitimate sources for illicit

   purposes, including: doctor shopping, forged presci7ptions, falsified pharmacy records, and

   employees who steal from their place of employment, The opioid epidemic has prompted a

   growing txend of cxiines against phai~rnacies including robbexy and buxglary. In fact, a 2005

   study by The Center on Addiction and Substance Abuse at Columbia University revealed that,

   by that trine, 20.9% of pliannacies nationwide had stopped stocking certain medications such

   as OxyContin and Percocet, in order to pzotect themselves fioin robbery. This ongoing

   diversion of prescription narcotics creates a lucrative marketplace.

            113.      The number of criminal possession charges for opioid di~.igs has also increased
   across the County.


           114.      PURDUE and ENDO knew and should have known about these harms that

   their deceptive marketing has caused. PURDUE and ENDO closely monitored their sales and




                                              Page 56 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 57 of 73 PageID #: 76




    the habits of prescribing doctors. Their sales representatives, who visited doctors and attended

    CMEs, knew which doctors were receiving their messages and how they were responding.

    PURDUE and ENDO also had access to and watched carefully govei~linent and other data

    that hacked the explosive rise in opioid use, addiction, injury, and death. They knew —and,

    indeed, intended —that their misrepresentations would persuade doctors to prescribe and patients to

    use their opioids for chronic pain.

             115.    PURDUE and ENDO' actions ase not permitted nor excused by the fact that

    their drug labels may have allowed or did not exclude the use of opioids for chronic pain.

    FDA approval of opioids for certain uses did not give PURDUE and ENDO license to

    misrepresent fhe risks and benefits of opioids. Indeed, PURDUE and ENDO'

   miszepresentations were directly cont~•ary to pronouncements by and guidance from the FDA

   based on the medical evidence and their own labels.

             116. Nor is PURDUE and ENDO' causal role broken by the involvement of doctors.

   PURDIJE and ENDO' marketing efforts were ubiquitous and highly persuasive. Their

   deceptive messages tainted virhially every source doctors could rely on for information and

   prevented them from malting informed treatment decisions. PURDUE and ENDO also were

   able to Harness and hijack what doctors wanted tobelieve —namely, that opioids represented a

   means of relieving their patients' suffering and of practicing medicine more compassionately,


      G. PURDUE and ENDO' Fraudulelit Mai-l~eting H1s Led To Record
         Profits.
            117.     While the use of opioids has taken an enoi~nous toll on the State of Indiana

   and its residents, PURDUE and ENDO have realized blockbuster profits. In 2014 alone,

   opioids generated $11 billion in revenue for dilig companies like PUR.DUE and ENDO.

   Indeed, financial infoi~nation indicates that each Defendant experienced a material increase



                                              Page .57 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 58 of 73 PageID #: 77




   in sales, revenue, and profits from the false and deceptive advertising and other unlawfiil and

   unfair conduct described above.

                                       FIRST CAUSE OF ACTION
                                            PUBLIC NUISANCE
                                     IlVDI.A.NA COMIYION LAW

            118. The CITY OF AUSTIN realleges and incorporates by reference each

   of the allegations contained in the preceding paragraphs of this Complaint as though

   fitlly alleged herein,

            119. This action is brought by the CITY OF AUSTIN pursuant to Indiana common

   law to seek damages and abate the public nuisance created by the PURDUE and ENDO.

            120. PURDUE and ENDO, individually and in concert with each oilier, have

   contributed to, and/or assisted in creating and maintaining a condition that is harmful to the

   health of citizens of the CITY OF AUSTIN and interferes with the comfortable enjoyment of

   life in violation of Indiana law.

            121. The public nuisance created Uy PURDUE and ENDO' actions is substantial

   and unreasonable — it has caused and continues to cause significant harm to the coxnznunity

   and tl~.e harm inflicted outweighs any offsetting benefit. T11e staggering rates of opzoid use

   resulting froi~n PURDUE and ENDO' marketing efforts have caused hat~n~ to t~~e community

   tl~at includes, but is not lunited to:

            a.         High rates of lawful use have led to unnecessary opioid abuse,
                      addiction, overdose, injuries, and deaths.

            U.        Children too have been hai-~ned by opioids, They have been
                      exposed to medications prescribed to family members or others,
                      resulting in Ill~lll'y, addiction, and death. Easy access to
                      prescription opioids has i~nade opioids a recreational drug of
                      choice among Indiana teenagers; opioid use among teenagers is
                      only out~~aced by marijuana use. Even infants have been born



                                                Page 58 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 59 of 73 PageID #: 78




                 addicted to opioids due to prenatal exposure, causing severe
                 withdrawal symptoms and lasting developmental impacts.

          c.     Citizens of the CITY OF AUSTIN who have never taken opioids
                 also have suffered the costs of PURDUE and ENDO' public
                 nuisance, Many have enduxed both the emotional and financial
                 costs of cai7ng for loved ones addicted to or injured by opioids,
                 and the loss of companionship, wages, or other support fiom
                 family rneinbers who have used, abused, become addicted to,
                 overdosed on, or been killed by opioids.

          d.     More broadly, opioid use and misuse have driven Citizens of the
                 CITY OF AUSTIN' health care costs higher.

                 Employers have lost the value of productive and Healthy
                 employees who suffered from adverse consequences from opioid
                 use.

          f.     PURDUE and ENDO' success in extending the market for
                 opioids to new patients and cluonic conditions has also created
                 an abundance of dltiigs available for criminal use and fiieled a
                 new wave of addiction, abuse, and injury. PURDUE alid ENDO'
                 scheme created both ends of a new secondary market for opioids
                 — providing both the supply of iiascotics to sell and the demand
                 of addicts to buy them.
          g.     This demand also has created additional illicit markets in other
                 opiates, articttlarly heroin. The low cost of heroin has led some
                 of those who initially become addicted to prescription opioids to
                 migrate to cheaper heroin, fiieling a new heroin epidemic in the
                 process.

          h.     The diversion of opioids into the secondary, criminal market and
                 the increase in the number of individuals who abuse or are
                 addicted to opioids has increased the demands on emergency
                 services and law enfoxce:ment in the CITY OF AUSTIN and the
                 State.

                All of this has ealtsed significant harm to the community — in
                lives lost; addictions endured; the creation of an illicit drug
                market and all its concomitant crime and costs; unrealized
                economic productivity; and broken families and homes.

                These harms have taxed the human, medical, public health, law
                enforcement, and financial resources of the CITY OF AUSTIN
                a11d the State.

         k.     PURDUE and ENDO' interference with the comfortable



                                       Page 59 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 60 of 73 PageID #: 79




                      enjoyment of life of a substantial number of people is entirely
                      unreasonable because there is little social utility to opiozd use
                      and any potential value is outweighed by the gravity of the haz~rn
                      inflicted by PURDIJ~ and END.O' actions.

            122.   PURDUE and ENDO knew or should have known that their promotion of

   opioid use would create a public nuisance.

            a.        PURDUE and ENDO have engaged in massive pa'oduction,
                      promotion, and distribution of opioids for use by the citizens of the
                      CITY OF AUSTIN and the State.

            b.        PURDUE and ENDO' actions cxeated and expanded the nlarlcet for
                      opioids, promoting its wide use for pain management.

            c.        PURDITE and ENDO misrepresented the benefits of opioids for cluonic
                      pain and fraudulently concealed, misrepresented, and omitted the serious
                      adverse effects of opioids, inchiding tl~.e addictive nat~ire of the drugs.

            d.        PURDUE and ENDO knew or should have known that their• promotion
                      would lead to addiction and other adverse consequences and that the larger
                      co~rununzty would suffer as a result,

            123.   PURDUE and ENDO' actions were, at the least, a substantial factor iii

   opioids becoming widely available and widely used. PURDLTE az~d ENDO' actions were, at

   the least, a substantial factor in doctors and patients not accurately assessing and weighzng

   the risks and benefits of opioids for chronic pain. Without PURDUE and ENDO' actions,

   opioid use would not have becoiile so widespread, acid the enoi~nous public health hazard of

   opioid overuse, abuse, and addiction that now exists would have been averted.

            124.   The health and safety of the citizens of the State, including those who use, have

   used or will use opioids, as well as those affected Uy users of opioids, is a matter of great

   public interest and of legitimate concern to the State's citizens andresidents.

           125.    The public nuisance created, perpetuated, and maintained by PURDUE and

   ENDO can be abated and fiirtller reoccurrence of such hai7n and inconvenience can be

   prevented.



                                               Page 60 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 61 of 73 PageID #: 80




             126.   PURDUE and ENDO' conduct has affected and continues to affect a

    considerable number of people within the CITY OF AUSTIN and the State is likely to

    continue to cause significant hat~rn to chronic pain patients who take opioids, their families,

    and the coimnunity at large.

             127.   Each Defendant created or assisted in the creation of the epidemic of opioid

    ttse and injtuy, and each Defendant is jointly and severally liable for abating it.



                                   SECOND CAUSE OF ACTION

                               INDIANA DECEPTIVE CONSUMER
                             SALES ACT ("DECA") I.C. 24-5-0.5 et seq.

             128.   The CITY OF AUSTIN realleges and incorporates by reference each

    of the allegations contained in the preceding paragraphs of this Complaint as though

    fully alleged herein.

            129.    This Cause of Action is brought in the public interest under the Indiana

   Deceptive Consumer Sales Act ("DECA"), I.C. 24-5-0.5, et seq., and seeks a declaratory

   judgment that PURDUE and ENDO have violated the DECA, an injunction enjoining

   PURDUE and ENDO' misrepresentations described in this Complaint, zestitution to Indiana

   consumers who paid for opioid pxescriptions for chronic pain and therefore have been damaged

   by Manufacturing Defendants' conduct, and civil penalties. Between 2006 and 2016, Indiana

   consumers spent million on ManufactuY•ing Defendants' opioids,

            130. The DECA prohibits, in connection with consumer transactions, unfair,

   deceptive or unconscionable consumez• sales practices that mislead consumers about the

   nat~u•e of the product they ire receiving. Specifically, the DECA prohibits sellers fi•om

   representing that the subject of a consumer transaction has sponsorship, approval,



                                              Page ~l. of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 62 of 73 PageID #: 81




   performance characteristics, accesso~'ies, uses, or benefits that it does not ]lave,

            131. In addition, DECA prohibits any deceptive act or practice which would cause a

   reasonaUle consumer to believe statements are tz-ue, whexe in fact they are False and

   misleading.

           132. Further, under DECA t ie following would be deemed to be deceptive pursuant:

                  Making any express or implied statement in connection with the
                  marlcetulg or advertisement of any product that is false, or has the
                  capacity, tendency or effect of deceiving or misleading consumers;
                  oz omitting any material information such that the express or
                  implied statement deceives or tends to deceive consumers.

                  Malting any representation, in connection with the maslceting or
                  advertising of a product, about reseaxch that has been performed,
                  including but not limited to any representation that a product has
                  been clinically tested unless at the time the claim is made,
                  competent and reliable scientific evidence exists substantiating such
                  claim.

                  Mal~ing, in connection with the inarlceting oz• advertising of a
                  product , . .any statements or representations concerning a product
                  that materially contradict or conflict with any other statements or
                  repzesentations the Manufacturing Defendants made about such
                  Product and rend such statements or representations misleading and/or
                  deceptive.

                  Malting, or causing to be made, any written or ozal claim that is
                  false, misleading or deceptive,

           •      Representing that any product has any sponsorship, approval,
                  characteristics, ingredients, uses, benefits, quantities, or qualities
                  that it does not leave.

           •      Repz•esenting that any product has any sponsorship, characteristics,
                  ingredients, uses, benefits, quantities, or qualities that ie does not
                  have. .

           •      Malting in a promotional context an express o~• implied
                  representation, not appxoved or pei7nitted for use in tl~e Iabelii~g or
                  under the FDCA, that a product is better, more effective, useful in a
                  broader range of conditions or patients, safer, has fewer, or less
                  incidence of, or less serious side effects or contraindications than



                                               Page 62 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 63 of 73 PageID #: 82




                  has been demonstrated by competent and reliable scientific
                  evidence, whether or not such express or implied representation is
                  made by comparison with another• dnig oz• treatment, and whether or
                  not such a representation or suggestion is made directly or through
                  use of publisl~ed oz• unpublished literature, a quotation, or other
                  reference.

                  Presenting information fi•om a st~idy in a way that implies that the
                  study represents larger or more general experience vc~ith a product
                  than it act~ially does. .

                  Misleadingly presenting. favor~.ble information or conclusions)
                  from a study that is inadequate in design, scope, or conduct to
                  furnish significant support for such information or conclusions) for
                  tnfoi7nation that may be material to an HCP prescribing decision
                  when presenting infoi~nation about a clinical st~idy regarding a
                  product.

                  Malting, or causing to be made, any written or oral claim, directly
                  or by promotional speakers, that is false, misleaduig, or deceptive
                  regarding any FDA- approved prodtitct, including, but not limited to,
                  any false, misleading, or deceptive claim when comparing the
                  efficacy or safety of two products.


                  Malting any claim, directly or by promotional speakers, comparing
                  the safety or efficacy of a product to another product when they
                  claim is not supported by substantial evidence.
                  Malting any claim, directly or by promotional speakers, that
                  contradicts or minimizes a precaution, warning, or adverse reaction
                  that is described in pxoduct labeling.

           133.   As alleged herein, each Defendant, at all times relevant to this Complaint,

   violated the DCSP by snaking deceptive representations about the use of opioids to treat

   chronic non-cancer pain. Each Defendant also omitted or concealed material facts and failed to

   correct prior misrepresentations and omissions about the risks and benefits of opioids. Each

   Defendant's omissions rendered even their seemingly truthfiil statements about opioids

   deceptive.

           134.   Defendant PURDUE made and/or disseminated deceptive statements,




                                            Page 63 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 64 of 73 PageID #: 83




   including, but not limited to, the following:

                   Creating, sponsoring, and assisting in tl~e distribution of patient
                   education materials distributed to Indiana consumers that
                   contained deceptive statei~~eiits;

           •       Creating and disseminating advertisements that contained
                   deceptive statements concerning the ability of opioids to improve
                   function long-texxn and concei7aing the evidence supporting the
                   efficacy of opioids long-term for the treatment of chronic non-
                   cancer pam;

           •       Disseminating ~z~zisleading statements concealing the true risk of
                   addiction acid promoting the deceptive concept of
                   pseudoaddiction tI110ligI1 PiIIZDUE 's own unbranded
                   publications and on inteinet sites PURDUE operated that were
                   inarlceted to and accessible by consumers;

                   Distributing brochures to doctors, patients, and law enforcement
                   officials that inchided deceptive statements concerning the
                   indicators of possible opioid abuse;

           •       S~onsoriilg, directly distributing, acid assisting in the distributioiz
                   of publications that promoted the deceptive concept of
                   pseudoaddiction, even for high-risk patients;

           •       ENDOrsing, du•ectly distributing, and assisting in the distribution
                   o:f publications that presented an unbalaticed treatment of the
                   Long-term and dose-dependent risks of opioids versus NSAIDs;

           •       Providing sigzai£icant financial support to pz•o-opioid IDOL
                   doctors who made deceptive statements concerning the use of
                   opioids to treat chronic non-cancer pain;
           •       Providing needed financial support to pro-opioid pain
                   organizations that made deceptive statements, including in
                   patient education materials, concerning the use of opioids to treat
                   cluonic non-cancerpain;

           •       Assisting ui the dis~tibution of guidelines that contained
                   deceptive statements conce~x~ing the use of opioids to teat
                   chronic ~~.on-cancer pain and miszepresented the risks of opioid
                   addiction;

                   ENDOrsing and assisting in the distribution of CMEs containing
                   deceptive statements concerning the use of opioids to treat
                   chronic non-cancerpain;




                                              Page 64 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 65 of 73 PageID #: 84




                   Developing and disseminating scientific st~idies that
                   misleadingly concluded opioids are safe and effective for the
                   long-tei7n treatment of chronic non-cancer pain and that opioids
                   improve quality of life, while concealing contrary data;

                   Assisting in the dissemination of literat~ue written by pro-opioid
                   KOLs that contained deceptive statements concerning the use of
                   opioids to treat chronic non- cancer pain;

                   Creating, ENDOrsing, and supporting the distribution of patient
                   and prescriber education materials that misrepresented the data
                   regarding the safety and efficacy of opioids for the long-tezm
                   treatment of chronic non-cancer pain, including known rates of
                   abuse and addiction and the lack of validation for long-term
                   efficacy;

                   Targeting veterans by sponsoring and disseminating patient
                   education marlceting materials that contained deceptive
                   statements concerning the use of opioids to treat chronic non-
                   cancerpain;

                   Targeting the elderly by assisting in the distribution of guidelines
                   that contained deceptive statements concerning the use of opioids
                   to tx•eat chronic non-cancer pain and misrepresented the risks of
                   opioid addiction in this population;

                   Exchisively disseminating misleading statements in education
                   materials to Indiana hospital doctors and staff while purportedly
                   educating them on new pain standards;

           •      Making deceptive statements concerning the use of opioids to
                  treat chronic non- cancer pain to Indiana prescribers tluough in-
                  person detailing; and

           •   Withholding from Indiana law enforcement the naives of
               prescribers PURDUE believed to be facilitating the diversion of
               its products, while simultaneously xnarlceting opioids to these
               doctors by disseminating patient and prescriber education
               materials and advertisements and CMEs they knew would reach
               these same prescribers.
          135. Defendant ENDO made and/or disseminated deceptive statements, including,

  but not limited to, the following:

                 Creating, sponsoring, and assisting in the dishibution of patient
                 education materials that contained deceptive statements;




                                            Page 65 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 66 of 73 PageID #: 85




               Creating and dissen~;inating advertisements that contained
               deceptive statements concerning the aUility of opioids to improve
               function lozag-tei7al and coz~cez-ning the evidence supporting the
               efficacy of opioids long-teen for the treatment of clu•onic non-
               cancerpain;

          •    Creating and disseminating paid advez~tiselnent supplements in
               academic jouz~nals promoting chronic opioid thexapy as safe and
               effective for long te~7n use for high- rislc patients;

         •    Creatizag and disseminating advertisements that falsely and
              inaccurately conveyed the iinpzession that ENDO's opioids would
              provide a reduction in oral, intranasal, or intravenous abuse;

          o   Disseminating misleading statements concealing the true risk of
              addiction and promoting the misleading concept of
              pseudoaddiction tlu•ough ENDO's own unbranded publications
              and on intez~et sites ENDO sponso~•ed or operated;

          o   ENDOrsing, directly distributing, and assisting in the distribution
              of publications that presented an unbalanced treatment of the
              long-teen and dose-dependent risks of opioids versus NSAIDs;

         •    Providing significant financial support to pro-opiozd KOLs, who
              made deceptive statez~ients concerning the rise of opioids to treat
              chxonic non-cancerpain;

          ~   Providing needed financial support to pro-opioid pain
              organizations —including over $5 million to the organization
              responsible for many of the most egregious i~nisrepresentations —
              that made deceptive statements, including in patient education
              materials, concerning the use of opioids to treat chronic non-
              cancez pain;

              Targeting the elderly by assisting in the distribution of guidelines
              that contained deceptive statennents conce~7ning the use of opioids
              to treat clu~onic non-cancer pain and nusrepresented the risks of
              opioid addiction in this population;

         •    ENDOzsing and assisting in the distriUution of CMEs containing
              deceptive statements concerning the use of opioids to treat
              chronic non-cancerpain;

         •    Developing and disseminating scientific studies t11at deceptively
              concluded opioids are safe and effective fox• the long-term
              tzeatxnent of clu•onic z~:on-cancer pain and that opioids improve
              quality of life, while concealing contrary data;



                                         Page 66 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 67 of 73 PageID #: 86




             •      Directly distributing and assisting in the dissemination of
                    literature written by pro-opioid KOLs that: contained deceptive
                    statements concerning the use of opioids to treat clv~onic non-
                    cancerpain, including the concept of pseudoaddiction;

             •      Creating, ENDOrsing, and supporting the distribution of patient
                    and prescriber education materials that misrepx•esented the data
                    regarding tl~e safety and efficacy of opioids for the long-term
                    heatment of chronic non-cancer pain, including known rates of
                    abuse and addiction and the lacic of validation for long-term
                    efficacy; and

            •       Making deceptive statements concerning the use of opioids to
                    teat cl~•onic non- cancer pain to Indiana prescribers tlu•ough in-
                    persondetailing.



                                     THIRD CAUSE OF ACTION

                                      COMMON LAW FRAUD

            136.    The CITY OF AUSTIN realleges and incorporates by reference

   each of the allegations contained in the preceding paragraphs of this Complaint as

   tho~.igh fizlly alleged herein.

            137. As alleged herein, Manufactu~•ing Defendants engaged in false representations

   and concealments of material fact regarding the use of opioids to teat clv.•onic non-cancer

   pain.

            138,   Defendant PURDLTE made and/or disseminated deceptive statements,

   including, but not limited to, the following:

            e       Creating, sponsoring, and assisting in the distribution of patient
                    education materials distributed to Indiana consumeY•s that
                    contained deceptive statements;

            •       Creating and disseminating advez~tisexnents that contained
                    deceptive statements concerning the ability of opioids to improve
                    function long-term and concerning the evidence supporting the
                    efficacy of opioids long-tei7n for the treatment of cluonic non-
                    cancerpain;



                                             Page 67 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 68 of 73 PageID #: 87




          •    Disseminating misleading statements concealing the true risk of
               addiction and promoting the deceptive concept of
               pse~.tdoaddiction through PURDUE 's ovm unbranded
               publications and on Internet sites PUIZDUE operated that wez~e
               znarlceted to and accessible by consumers;

          •    Distributing brochures to doctoxs, patients, and law enforcement
               o£~icials that included deceptive statements concernilag the
               indicators of possible opioid abuse;

               Sponsoring, directly distributing, and assisting in the distribution
               of publications that promoted the deceptive concept of
               pseudoaddiction, even for high-risk patients;

          •    Endoxsing, directly distributing, and assisting in tl~e distribution
               of publications that presented an unbalanced tz•eat~r~ez~t of the
               long-teen and dose-dependent risks of opioids versus NSAIDs;
          •    Providing significant financial support to pro-opioid IDOL doctoz•s
               who Ynade deceptive statements concerning the use of opioids to
               treat cluonic non-cancer pain;

               Providing needed financial support to pro-opioid pain
               organizations that made deceptive statei~lents, including inpatient
               education materials, conceiving the use of opioids to heat cl~•onic
               non-cancer pam;

          •    Assisting in tb.e distribution of guidelines that contained deceptive
               statements concerning the use of opioids to treat chronic non-
               cancerpain and misrepresented the risks of opioid addiction;

               Endorsrsing and assisting in the distribution of CMEs containizzg
               deceptive statements concenung the use of opioids to treat
               chxoiiic non-cancerpain;

          •    Developing and disseminating scientific stttdies that misleadingly
               concluded opioids are safe and effective for the long-term
               treatment of chronic non-cancer pain and that opioids improve
               quality of life, while co~lceali~~g contrary data;

          •    Assisting in the dissemination of literature written by pro-opioid
               KOLs that contained deceptive statements concerning the use of
               opioids to heat chronic non- cancer pain;

          •    Cz•eating, endoi7•sing, and supporting ~tl~e distribution of patient
               and prescriber education materials that misrep~•esented the data
               regarding the safety and efficacy of opioids for the long-teen



                                         Page 68 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 69 of 73 PageID #: 88




                    treatment of chronic non-cancer pain, including known rates of
                    aUuse and addiction and the lack of validation for long-term
                    efficacy;

            •       Targeting veterans by sponsoring and disseminating patient
                    education marketing materials that contained deceptive
                    statements concerning the use of opioids to treat cluonic non-
                    cancer pam;

            •       Targeting the elderly by assisting in the distribution of guidelines
                    that contained deceptive statements concerning the use of opi.oids
                    to t~•eat chronic non-cancer pain and misrepresented the risks of
                    opioid addiction in this population;

            •       Exclusively disseminating misleading statements in education
                    materials to Indiana hospital doctoz•s and staff while purportedly
                    educating them on new pain standards;

            •      Making deceptive statements concerning the use of opioids to
                   treat chronic non- cancer pain to Indiana prescribers through in-
                   person detailing; and

            •      Withholdilig from Indiana law enforcement the names of
                   prescribers PURDUE believed to be facilitating the diversion of
                   its products, while simultaneously znaaketing opioids to these
                   doctors by disseminating patient and prescriberedlYcation materials
                   and advertisements and CMEs they knew would reach these same
                   prescribers.

           139.    Defendant ENDO made and/or disseminated deceptive statements, including,

   but not limited to, the following:

           •      Cxeating, sponsoring, and assisting in the distribution of patient
                  education materials that contained deceptive statements;

           •      Creating and disseminating advertisements that contained
                  deceptive statements concei~ling the ability of opioids to improve
                  fi~nction long-term and concerning the evidence supporting the
                  efficacy of opioids long-term for the treatment of chronic non-
                  canceY•pain;

           •      Creating and disseminating paid adveztisement supplements in
                  academic journals promoting chronic opioid therapy as safe and
                  effective for long tei7n use for high- risk patients;

                  Creating and disseminating advertiseinexits that falsely and



                                             Page 69 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 70 of 73 PageID #: 89




              inaccurately conveyed the impression that ENDO's opioids would
              provide a reduction in o~•al, i:~tranasal, or intravei~zous abuse;

              Disseminating misleading statements concealing tl~e true risk of
              addiction and promoting the misleading concept of
              pseudoaddiction tluough ENDO's own ux~bxaz~ded publications and
              on Internet sites ENDO sponsored or operated;

         •    Eizdorsing, directly distriUuti~ig, and assisting in the distribution of
              publications that presented an unbalanced treatment of the long-
              tei7n ai~.d dose-dependent arislcs of opioids versus NSAIDs;

          ~   Providing significant financial support to pro-opioid KOLs, who
              made deceptive statements concerning the use of opioids to treat
              cluonic non-cancerpain;

         •    Providing needed financial support to pro-opioid pain
              organizatiozis — inch~ding over $5 million to the organization
              responsible for many of the most egregious misrepresentations —
              that made deceptive statements, including in patient education
              materials, concerning the use of opioids to teat chronic non-
              cancerpain;

         •    Targeting the elderly by assisting in the dist~iUution of guidelines
              that co~ltained deceptive statements concerning the use of opioids
              to treat cluonic non-cancer pain and misrepresented the risks of
              opioid addiction in this population;

         ~    Endorsing and assisting in the distribution of CMEs contaii~.ing
              deceptive statements concerning the use of opioids to treat chronic
              non-cancer pain;
         •    Developing and disseminating scientific studies that deceptively
              conchided opioids are safe and effective for the long-tez-in
              tzeatzne~zt of chronic non-cancer pain and that opioids improve
              quality of life, while concealing contrary data;

         •    Directly distributing and assisting in the dissemination of literature
              written by pro-opioid KOLs that contained deceptive statennents
              concerning the use of opioids to treat chronic non-cancer pain,
              including the conceit of pseudoaddiction;

              Creating, endoz•sing, and supporting the distribution of patient and
              prescriber education materials that misrepresented the data
              regarding the safety and efficacy of opioids for the long-teen
              treatment of chronic non-cazxcez pain, including la~own rates of
              abuse and addiction and the lack of validation foz~ long-tei7n
              efficacy; and



                                         Page 70 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 71 of 73 PageID #: 90




                    Malting deceptive statements concerning the use of opioids to heat
                    cluonic non- cancer pain to Indiana prescribers through in-person
                    detailing.


       H. Damages Caused by Manufacturing Defendairts'Conduct
            140.       The Defendants' violations of law and their pattern of illegal marketing and

    diversionary activity have directly and proximately caused the CITY OF AUSTIN and its

    citizens, to be injured in their business, property, and person.

            141.       The CITY OF AUSTIN seeks to recover the economic damages it has and

   continues to sustain as a result the widespread opioide crisis and resulting HIV epidemic

   adversely affecting the CITY OF AUSTIN ,all of which has and continues to cause budgetary

   stress, decreasing ad valorous tax revenues at the same time increasing its costs and, thus its

   ability to provide adequate, essential and necessary governmental services, inchiding but not

   limited to police protection and enforcement, estimated to be in the range of thirty percent

   (30%) or more,

            142.      But for the misstatements made by Manufacturing Defendants, the Front

   Groups and the KOLs, the scheme employed by the Opioids Marketing Enterprise, and

   diversionary conduct of the Pharmacy Defendants and Dealer Defendants as described above,

   the CITY OF AUSTIN citizens and residents would not have paid for opioid prescriptions

   for chronic pain, been exposed to addictive, life-destroying dntgs, unable to maintain

   employment and other general and economic damages.



                                    PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfitlly prays:

                    That the acts alleged herein be adjudged Ind decreed to be unlawful in



                                              Page 71 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 72 of 73 PageID #: 91




   violation of State statutozy and cotninon law and that the Court enter a judgment declaring

   them to Ue so;

            b.      That Manufacturing Defendants be enjoined fiozn, directly or indirectly

   through KOLs, Front Groups ox other third parties, continuing to misrepresent the 17slcs

   and benefits of the use of opioids for chronic pain, and froze continuing to violate Indiana

   law;

            c.      That Plaintiff recover all measures of damages allowable undex the State

   statutes idezltified herein and the coirunon law, and that judgment be entered against

   Defendants in favor of Plaintiff;

           d.       That Plaintiff recover restitution on behalf of the CITY OF AUSTIN

   consumers wl~o paid for opioids for chronic pain;

           e.       That Plaintiff receive an award of civil penalties foz• IvIanufactuz•ing

   Defendants' deceptive acts;

           f.       That Plaintiff xecover the costs and expenses of suit, pre- and post-

   judgment interest, and reasonable attozneys' fees as provided by law;

           g.       That Manufacturing Defendants be oz•dez~ed to abate the public nuisance that

   they created in vioJ.ation. of Indiana coimnon law;

           h.       That the Manufachiring Defezidat~ts be ordered such punitive and treble

   damages as are allowed by law; and

           i.       That the Court award such fiiz~ther relief as is appropriate under the

   pxeznises.




                                               Page 72 of 73
Case 4:19-cv-00155-JMS-DML Document 1-1 Filed 07/17/19 Page 73 of 73 PageID #: 92




                                                                                       Respectfully submitted,

                                                                                      /s/Joshua S Sti~-don
                                                                                      JOSHUA S. STIGDON                       #29501-72
                                                                                      HOUSTON, THOMPSON and LEWIS, P,C,
                                                                                      49 E. Wardell Street, Scottsburg, IN 47170
                                                                                      Telephone: 812-752-5920
                                                                                      Fax: 812-752-6989
                                                                                      Email: 'sti ~cl~~n~i~A,I~tllaa>>y~t;5.c:~.>m
                                                                                      Counsel for Plaintiff




                                                          ***SERVE WITH SUMMONS**A




   Q\Users\jstigdon\Uropbox (HTL Lnwycrs)\MyCase\Casts\City of Auslin Gcueral IIusiness Minters\City oCAustin\City ofAustin - 2019\Opioid Litigation\CmnplainLdocz




                                                                               Page 73 of 73
